



WARNING

The President of the panel hearing
    this appeal directs that the following should be attached to the file:

An order restricting publication in
    this proceeding under ss. 486.5(1), (2), (3), (4), (5), (6), (7), (8) or
    (9) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of the
Criminal Code
provide:

486.5 (1)     Unless an order is made under section
    486.4, on application of the prosecutor, a victim or a witness, a judge or
    justice may make an order directing that any information that could identify
    the victim or witness shall not be published in any document or broadcast or
    transmitted in any way if the judge or justice is satisfied that the order is
    necessary for the proper administration of justice.

(2)     On application of a justice system
    participant who is involved in proceedings in respect of an offence referred to
    in subsection 486.2(5) or of the prosecutor in those proceedings, a judge or
    justice may make an order directing that any information that could identify
    the justice system participant shall not be published in any document or
    broadcast or transmitted in any way if the judge or justice is satisfied that
    the order is necessary for the proper administration of justice.

(3)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice if it is not the purpose of the disclosure to make
    the information known in the community.

(4)     An applicant for an order shall

(a) apply in writing to the presiding judge or
    justice or, if the judge or justice has not been determined, to a judge of a
    superior court of criminal jurisdiction in the judicial district where the
    proceedings will take place; and

(b) provide notice of the application to the
    prosecutor, the accused and any other person affected by the order that the
    judge or justice specifies.

(5)     An applicant for an order shall set out the
    grounds on which the applicant relies to establish that the order is necessary
    for the proper administration of justice.

(6)     The judge or justice may hold a hearing to
    determine whether an order should be made, and the hearing may be in private.

(7)     In determining whether to make an order, the
    judge or justice shall consider

(a) the right to a fair and public hearing;

(b) whether there is a real and substantial risk
    that the victim, witness or justice system participant would suffer significant
    harm if their identity were disclosed;

(c) whether the victim, witness or justice system
    participant needs the order for their security or to protect them from
    intimidation or retaliation;

(d) societys interest in encouraging the
    reporting of offences and the participation of victims, witnesses and justice
    system participants in the criminal justice process;

(e) whether effective alternatives are available
    to protect the identity of the victim, witness or justice system participant;

(f) the salutary and deleterious effects of the
    proposed order;

(g) the impact of the proposed order on the
    freedom of expression of those affected by it; and

(h) any other factor that the judge or justice
    considers relevant.

(8)     An order may be subject to any conditions
    that the judge or justice thinks fit.

(9)     Unless the judge or justice refuses to make
    an order, no person shall publish in any document or broadcast or transmit in
    any way

(a) the contents of an application;

(b) any evidence taken, information given or submissions
    made at a hearing under subsection (6); or

(c) any other information that could identify the
    person to whom the application relates as a victim, witness or justice system
    participant in the proceedings.  2005, c. 32, s. 15.

486.6 (1)  Every person who fails to comply with an
    order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken
    against any person who fails to comply with the order, the publication in any
    document or the broadcasting or transmission in any way of information that
    could identify a victim, witness or justice system participant whose identity is
    protected by the order. 205, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Salah,
    2015 ONCA 23

DATE: 20150120

DOCKET: C46991, C47004 & C47882

Rosenberg
[*]
,
    Watt and Strathy JJ.A.

BETWEEN

C46991

Her Majesty the Queen

Respondent

and

Ghassan Salah

Appellant

BETWEEN

C47004

Her Majesty the Queen

Respondent

and

Randy William Parish

Appellant

BETWEEN

C47882

Her Majesty the Queen

Respondent

and

Thomas J. McDowell

Appellant

Philip Campbell and Howard L. Krongold, for the
    appellant, Ghassan Salah

Michael W. Lacy, for the appellant, Randy William Parish

Michael Davies and Tyler Botten, for the appellant,
    Thomas J. McDowell

David Finley and Greg Skerkowski, for the respondent

Heard: May 6 & 7, 2014

On appeal from the conviction entered on June 24, 2006 by
    Justice Roydon J. Kealey of the Superior Court of Justice, sitting with a jury.

Watt J.A.:

[1]

In the beginning, a message. In the end, a fire. And two dead children.

[2]

Cindy Rodgers was the messenger. She told her friends and acquaintances
    Randy Parish was a paedophile. Randy Parish decided to silence Cindy Rodgers.
    Permanently. No messenger. No message. Cindy Rodgers would die in a fire in her
    home where she lived with her two young children.

[3]

Randy Parish assembled a team to execute his plan. Two to set the fire.
    A third to act as a lookout. And an alibi for Randy Parish.

[4]

The fire was set. The house burst into flames. But Cindy Rodgers
    escaped. She awakened neighbours to call 911. She ran back to her home. But the
    extent and intensity of the fire prevented her from re-entering the house. Her
    children were trapped. They died in the fire as she watched in helpless horror.

[5]

The Crowns theory was that Randy Parish, with Ghassan Salahs assistance,
    hired Thomas McDowell and S.C. to set the fire. The intention was to kill
    Rodgers to prevent her from spreading further stories about his lifestyle as
    someone who had sexually assaulted a 10 year old boy, R.P., and cultivated a
    community of young men.

[6]

S.C. pleaded guilty to second degree murder. His parole ineligibility
    was set at 23 years. He testified for the Crown and was an important witness in
    the cases against the three appellants, especially Parish and Salah. Relying on
    S.C.s testimony, the Crown argued Parish and Salah knew Rodgers and her
    children were present when the fire was set, and that although McDowell did not
    know the children were present, he knew Rodgers would be. Salah helped organize
    the killing, especially by designing the instruments used to set the fire.

[7]

None of the appellants testified or called evidence at trial. Parish and
    McDowell invited the jury to find them not guilty of first degree murder, but
    guilty of manslaughter. Salah sought an acquittal.

[8]

Parish and Salah appeal their convictions of first degree murder. McDowell
    appeals his conviction of second degree murder and the period of parole
    ineligibility of 23 years. The appellants raise a number of grounds of appeal concerning
    the admissibility of evidence and the charge to the jury.

[9]

For the following reasons, I would dismiss the appeals.

THE BACKGROUND

[10]

In
    2003, Rodgers allowed her son to sleep over at Parishs home on several
    occasions. He lived in a one bedroom space. Parish also invited other young
    boys and young men over to play games, watch movies, and spend the night. He
    bought gifts and drugs for his male friends. Several of these young men had
    roles to play in the events in question, in particular Greg and Scott Brown
    (ages 16 and 17, respectively) and Chris Minichilli (age 18). Parish was 26
    years old.

[11]

Parish
    saw Cindy Rodgers frequently in the months prior to the fire. However, by
    January 2004, their relationship had deteriorated. R.P., a 10 year old boy, had
    told Rodgers Parish sexually assaulted him. Rodgers told many people about the
    assault and that Parish was a paedophile. There was little doubt Parish was
    angry about these comments; Rodgers had made the comments widely known. Parish
    and Rodgers had also resorted to threatening each other.

[12]

By
    2004, Parish had moved in with Salah and his partner, Karin Glaeser. After the
    fire, the police searched Parishs home and found images described as young
    male pornography.

The Events before the Fire

[13]

The
    events leading to the fire and the death of Rodgers two children began in the
    days prior to Friday, January 30, 2004. Prior to Monday, January 26, Parish and
    Salah both drove Sunfire automobiles. Parishs was silver. Salahs was green. On
    Monday, January 26, Parish used Salahs credit card to rent a red Intrepid.
    Later that day, S.C. took possession of Parishs silver Sunfire. S.C. testified
    he believed he would end up owning this car. Parish began driving the Intrepid.

[14]

One
    of the crucial issues was whether a meeting took place at Salahs house the
    evening of Tuesday, January 27. At trial, S.C. testified that he and the three
    appellants met at Salahs house that night. He said Parish initially told them he
    wanted to scare Rodgers, but later said he did not want Rodgers to come out
    alive. The group settled on setting a fire, and according to S.C., Salah
    explained to S.C. and McDowell how to make bombs to set the fire: Molotov
    cocktails from wine bottles and plastic containers filled with gasoline. The
    fire was to be set on Friday, January 30, at 4:30 a.m. Parish said he would
    obtain the necessary supplies and S.C. and McDowell would set the fire. Parish
    would drive around to watch for police. Salah would park nearby on Richmond
    Road with his hood up. According to S.C., Parish promised S.C. and McDowell
    $7,000 each for their participation.

[15]

S.C.
    also testified that McDowell asked about whether Rodgers children would be
    home the evening of the fire, and that Parish said they would not. Salah then
    drove McDowell and S.C. back to their homes. On the way, he stopped to show them
    the footpath leading to Rodgers home.

[16]

On
    Wednesday, January 28, Parish, S.C., McDowell, and Minichilli met at a Tim
    Hortons restaurant. S.C. testified that very little was discussed except that
    Parish agreed to pay $7,000 to each of S.C. and McDowell. Salah showed up later
    but nothing more was discussed about the fire.

[17]

On
    Thursday, January 29, Parish and Salah went shopping for the various items
    needed to start the fire. Much of this evidence came from Minichilli, who was
    present during most of the trip. Among the things purchased were
    walkie-talkies, a hammer, ski masks, and four bottles of wine. Video
    surveillance and independent witnesses show Parish and Salah purchasing these
    items.

[18]

Later,
    there was a dinner that included Parish and Salah, as well as Minichilli and Glaeser.
    Minichilli overheard Salah saying he and Glaeser were going to get new cars,
    paid for by Parish. At the end of the dinner, the four wine bottles were
    emptied and Parish left with the empty bottles. He and Minichilli met up with S.C.
    and McDowell at S.C.s apartment. According to S.C., he and Parish moved a jerry
    can and windshield washer fluid bottles from the Intrepid to the silver
    Sunfire. Inside the apartment, Parish supplied S.C. and McDowell with the empty
    wine bottles, a hammer, ski masks, gloves, radios, a lighter, two knapsacks,
    and rags. Parish also gave S.C. $60 to buy gasoline and batteries. As he left,
    Parish reminded S.C. and McDowell to be up by 2:30 a.m. and of the promised monetary
    reward. S.C. and McDowell later went out and purchased gasoline and batteries. Danielle
    Davidson, S.C.s common law partner, washed out the wine bottles.

[19]

S.C.
    and McDowell bought enough gasoline to fill four wine bottles and two
    windshield washer fluid jugs. They parked near Rodgers home and approached the
    townhouse on foot carrying the wine bottles in a knapsack and the jugs in their
    hands.

[20]

S.C.
    and McDowell woke up at 2:30 a.m. S.C. transferred the gasoline from the jerry
    can to the wine bottles and two windshield washer jugs. They stopped the wine
    bottles with rags. They parked near the footpath leading to Rodgers house.
    Salah pulled up in his vehicle and lifted his hood. He nodded towards S.C. and
    McDowell. On the way to Rodgers house, S.C. and McDowell saw someone coming up
    the hill. S.C. advised Salah on the walkie talkie. Salah told him to contact
    Parish. Parish advised them to carry on. S.C. and McDowell went down the
    footpath. S.C. smashed the front window with a hammer that fell on the floor of
    the townhouse. McDowell set the knapsacks on fire. He then threw one knapsack
    into the house and took off. S.C. did the same. The gasoline-filled windshield
    washer fluid jugs were left outside the house. S.C. and McDowell ran back to
    their vehicle. Salah was still in front of his car with the hood up. S.C. and
    McDowell arrived back at S.C.s house and telephoned Parish to tell him it was
    done.

[21]

Rodgers,
    who was asleep on the living room couch with her son, heard a large boom and
    saw that the blinds were on fire. She went next door to have her neighbour call
    the authorities. She then returned to her house but could not get in to rescue
    her two children. None of her neighbours could get into the house. Later,
    investigators found a hammer, the glass remnants of broken wine bottles, fabric
    from backpacks, and several areas containing gasoline. A witness from the Fire
    Marshalls office found the fire was set with an incendiary device, a Molotov
    cocktail, thrown into the home.

The Events after the Fire

[22]

Glaeser
    testified that when she woke up Friday morning Salah and Parish were at home. Salah
    drove her to work. He did not mention anything about car problems. He told her he
    and Parish had been at the house all night watching a movie. Salah said he had
    taken Parishs car keys away because Parish had been drinking.

[23]

S.C.
    testified that later on Friday he received a call from Parish. Parish was happy
    even though he revealed the two children had died. Parish told S.C. he lied
    when he said no children would be home the night of the fire.

[24]

Glaeser
    testified that when Salah picked her up from work on Friday afternoon he told
    her about the fire, but swore neither he nor Parish had anything to do with it.
    Nevertheless, Salah said he and Glaeser were going to Toronto.

[25]

Ultimately,
    it was decided that Salah and Parish would be the ones to go to Toronto. If
    approached by police, they asked Glaeser to say Parish was at his uncles in
    Montreal and Salah was visiting family in Windsor. They left for Toronto in the
    red Intrepid. While in Toronto, Parish telephoned a number of people to tell
    them he had gone to Montreal or Quebec City. He had also made such calls before
    the fire. The police contacted Glaeser on Saturday afternoon. As instructed,
    she lied about the whereabouts of Parish and Salah.

[26]

Salah
    returned to Ottawa on Sunday morning after Glaeser told him the police were
    looking for him. Parish surrendered to police at a restaurant in Mississauga on
    Sunday evening. Police later searched the silver Sunfire. They found a jerry
    can with gasoline. They also found two walkie talkie radios in S.C.s apartment.

The Appellants Statements to the
    Police

[27]

Within
    two days of the fire, the police arrested S.C. and McDowell. When interviewed
    by investigators, each admitted to setting the fire at Rodgers townhouse by
    throwing burning knapsacks holding gasoline-filled wine bottles stoppered with
    rags through a broken window. Each implicated Parish as the mastermind behind
    the scheme, claiming he was motivated by a desire to get revenge on Cindy
    Rodgers for untrue allegations she had made against him.

[28]

Parish
    and Salah each made statements to police. Parish denied involvement until his
    closing address, when his counsel admitted he was guilty of manslaughter. He
    had embarked on the scheme only to scare Rodgers. Salah admitted to having been
    present on Richmond Road with his hood up, but claimed he was having car trouble.
    He denied having anything to do with the fire.

[29]

In
    his statement to police, McDowell admitted going to Rodgers house and
    receiving items on Thursday night, including radios, wine bottles, ski masks, a
    hammer, rags, and a lighter. McDowell said the fire was just to scare somebody
    and he did not know who the target was. Parish told him no children would be in
    the house. But he also admitted: I dont know if somebody was supposed to be
    there or if no one was supposed to be there. McDowell attempted to plead
    guilty to manslaughter at the beginning of the trial. This plea was rejected by
    Crown counsel and the trial proceeded against McDowell for murder.

S.C.s Various Statements

[30]

Prior
    to trial, S.C. pleaded guilty to second degree murder and was sentenced to life
    imprisonment without eligibility for parole for 23 years. Largely on the basis
    of S.C.s testimony, it was the Crowns theory that McDowell was aware Rodgers
    was home and was going to be killed, and that Parish and Salah both knew
    Rodgers and the children were going to be home and would be killed.

[31]

S.C.
    made three statements to the police, two before his preliminary inquiry with the
    three co-accused, and one after. He also testified at Davidsons preliminary
    inquiry and at the trial of his co-accused. These statements reflect a shifting
    version of events.

[32]

First,
    on January 31, 2004, the day after the fire was set, police interviewed S.C. He
    confessed his role. He said he met with Parish, McDowell, and Minichilli on the
    Wednesday evening before the fire at a Tim Hortons restaurant. Parish told them
    he wanted to scare Rodgers by setting fire to her home, and that her children
    would not be present. Parish told them about his plan. S.C. made no mention of
    any meeting on Tuesday to discuss the fire. At trial, S.C. testified that this
    statement was full of lies.

[33]

A
    few months later, on April 14, 2004, S.C.s story changed. He asked to give a
    further statement to police. It was clear S.C. made this statement at Parishs
    urging. They were in jail at the same location.

[34]

S.C.
    said the plan was to light the knapsacks and simply leave them outside Rodgers
    home, but that he had panicked and dropped the incendiary inside the house. S.C.
    also said that Salah, whom he had not mentioned in his first statement, had
    planned the events and insisted on carrying them out, even when Parish tried to
    abort the plan at the last minute. At trial, S.C. testified this statement
    pretty much was a lie. He said Parish had convinced him that falsely
    implicating Salah as the mastermind might reduce S.C.s own sentence if he was
    later convicted.

[35]

On
    September 29, 2005, S.C. made his final statement to police. At this point, S.C.
    had gone through a preliminary inquiry with Parish, Salah, and McDowell, at
    which the Crown set out its theory and evidence. S.C. told police that Parish
    had said he intended to kill Rodgers, not just scare her. He also said Parish told
    S.C. and McDowell to throw the knapsacks as far as possible into Rodgers
    home. At trial, S.C. admitted that he made this statement in the hopes of
    getting some benefit for doing so.

[36]

On
    February 6, 2006, after pleading guilty to second degree murder, S.C. testified
    at Davidsons preliminary hearing. His testimony was largely consistent with
    his September 2005 police statement. He said Parish had directed him to throw
    the bags towards the stairs to prevent anyone from using the stairs or
    escaping the fire.

[37]

Finally,
    S.C. testified at the appellants joint trial. The substance of his testimony
    is recounted throughout the above discussion of the events of late January
    2004. S.C. conceded that when he made his September 2005 police statement he
    hoped that by doing so and agreeing to testify for the Crown he would benefit
    from either a plea to manslaughter or a reduction in his parole ineligibility
    following a murder conviction.

McDowells Position at Trial

[38]

McDowell
    pleaded not guilty of first degree murder but guilty of manslaughter on both
    counts with which he was charged. Crown counsel refused to accept the pleas to
    manslaughter. The trial proceeded on two counts of first degree murder.

[39]

McDowell
    did not testify at trial, nor was any evidence adduced on his behalf. His post-arrest
    statement was introduced as part of the Crowns case.

[40]

In
    his closing address, trial counsel for McDowell invited the jury to find
    McDowell guilty of manslaughter rather than first degree murder. The jury found
    McDowell guilty of two counts of second degree murder.

THE GROUNDS OF APPEAL

[41]

The
    appellants raise various evidentiary issues and take issue with the trial
    judges charge to the jury. McDowell also appeals the 23-year period of parole
    ineligibility imposed by the trial judge. I would paraphrase the appellants
    grounds of appeal as follows. The trial judge erred by:

(1)

admitting evidence related to Parishs sexual assault of R.P., interest
    in young men, and gang activity;

(2)

inadequately instructing the jury on the use that could properly be made
    of bad character evidence (i.e., the revenge and gang evidence);

(3)

inadequately cautioning the jury in accordance with
Vetrovec
regarding S.C.s evidence;

(4)

inadequately instructing the jury on the proper use of prior consistent
    statements;

(5)

inadequately reviewing the evidence and relating it to the legal issues;

(6)

inadequately instructing the jury on the elements of unlawful object
    murder;

(7)

inadequately instructing the jury on the proper use of evidence of
    post-offence conduct; and

(8)

imposing a 23-year parole ineligibility period on McDowell.

Ground #1: The Admissibility of the Revenge and Gang Evidence

[42]

Parish
    takes issue with the trial judges decisions on the admissibility of the
    evidence relating to his alleged sexual assault of R.P., interest in young men,
    and involvement in gang activity.

The Background

[43]

The
    prosecution led three categories of evidence to support its theory that Parish
    planned to kill Cindy Rodgers: (i) evidence tending to prove Parish sexually
    assaulted R.P.; (ii) evidence tending to show Parish was interested in young
    men; and (iii) evidence tending to establish Parish was involved in gang
    activity.

[44]

While
    most of the analysis of this evidence centres on Parish, the admissibility and
    use of the evidence was important to the co-appellants since it was part of the
    foundation of the case against all three appellants. The Crown sought to show
    Parish had not simply wished to scare Rodgers, but intended to kill her, and
    had enlisted McDowell, Salah, and S.C. for this purpose. The prosecution also
    sought to show Parish and Salah intended to cause the death of Rodgers two
    children, whom they knew would be present.

(i)
Parishs Sexual Assault of R.P.

[45]

The
    prosecution led evidence that Parish had sexually assaulted 10 year old R.P.
    R.P. testified that on one occasion, when he slept at Parishs home with
    Rodgers son, he slept in the same bed as Parish. He said he awoke to find
    Parish attempting to have R.P. masturbate him. R.P. broke off the encounter.

[46]

Several
    weeks later, R.P. told Rodgers about the incident. The Crown led evidence that
    Rodgers had been talking broadly about this alleged misconduct, calling Parish
    a paedophile, and that Parish was aware she was doing so.

(ii)
Parishs Interest in Young
    Men

[47]

The
    Crown also led evidence that Parish was spending time with other teenaged men. There
    was evidence Parish was spending considerable time with and money on these
    young men, but there were no allegations of sexual contact. He bought them
    gifts and drugs and had them over to play games, watch movies, and sleep over. The
    Crown also led evidence that Parish was in possession of photographs of nude
    young men.

(iii)
Parishs Involvement in
    Gang Activity

[48]

Another
    facet of Parishs alleged behaviour was his attempt to organize a gang called
    the Satans Republic Motorcycle Club, Ottawa. Parish purchased jackets and
    patches for the gang and claimed association with the Hells Angels. The Crown
    led this evidence to support a theory of first degree murder under s. 231(6.1)
    of the
Criminal Code
on the basis the murder was committed in
    connection with a criminal organization. According to S.C., the gang was
    conceived by Parish in October 2003. S.C. claimed to be a member. He said
    McDowell was thinking of joining but never did, and that he did not know Salahs
    membership status. Although the evidence was admitted, the trial judge found
    there was no air of reality to this theory and it was not left with the jury.

The Arguments on Appeal

(i)

Parishs Sexual
    Assault of R.P.

[49]

Parish
    does not contest the admissibility of some of the evidence concerning the sexual
    assault allegations. The alleged sexual assault was central to the Crowns
    case. There was abundant evidence that the alleged assault and Rodgers
    discussion of it with people in the community, including people close to the
    appellant, were the basis for the attack on Rodgers home.

[50]

The
    issue raised at trial, and again on appeal, was whether all the evidence
    concerning the sexual assault  namely, R.P.s testimony that the sexual
    assault did in fact take place  was necessary.

[51]

Parish
    submits the trial judge failed to properly weigh the probative value of this
    evidence against its extreme prejudicial impact. To support its theory, the
    Crown only needed to advance evidence tending to establish Rodgers had been
    spreading the sexual assault allegation. It was not necessary to lead R.P.s
    testimony. This was especially so given the circumstances of the case (
R.
    v. Handy
, 2002 SCC 56, [2002] 2 S.C.R. 908, at para. 74): there was no
    question the arson was planned and deliberate; Parish admitted to having
    orchestrated the homicide; there was no evidence of self-defence or provocation;
    Parish never contested that he had motive; and there was other legitimate and
    less prejudicial evidence of motive and intention to kill. Parish contends
    deference need not be paid to the trial judges unreasonable decision to admit
    R.P.s testimony regarding the alleged sexual assault.

[52]

The
    respondent advances three arguments in support of its position that the trial
    judge did not err by refusing to give effect to the appellants position.

[53]

First,
    if he knew the allegations were true, Parish would have been more angry with
    Rodgers, more fearful of becoming an outcast, and more concerned about
    potential criminal charges. The jurys assessment of the intensity of Parishs
    feelings may well have played a role in their determination of whether Parish
    had the requisite intent for murder.

[54]

Second,
    permitting R.P. to testify did not have a drastic impact on the potential for
    prejudice.  To the extent that there was a risk the jury would engage in a
    prohibited chain of reasoning on the basis that Parish had committed an act of
    sexual impropriety, the risk was already present on the evidence the defence
    conceded was admissible. The jury would have received evidence that R.P. had
    made these allegations and that Rodgers had made them widely known. Also, the
    risk of reasoning prejudice was limited given R.P.s testimony was relatively
    brief and straightforward.

[55]

Finally,
    a trial judges assessment of where the balance falls between probative value
    and prejudicial effect is entitled to substantial deference. This is so unless
    an appellant demonstrates the result of the analysis is unreasonable or
    undermined by a legal error or misapprehension of material evidence:
R. v.
    Stubbs
, 2013 ONCA 514,

300 C.C.C. (3d) 181 (Ont. C.A.), at para.
    58. Parish has not met this burden.

(ii)

Parishs Interest
    in Young Men

[56]

Parish
    argues the Crowns evidence that he was an abusive paedophile  including the
    allegedly pornographic images featuring young men, evidence establishing his
    association with young men in the community, and Rodgers opinion that Parish
    was secretly carrying on a predacious lifestyle  was not probative on the
    issue of animus, and therefore could only have been prejudicial.

[57]

In
    addition to the deference argument already discussed, the respondent advances three
    further arguments.

[58]

First,
    the evidence of Parishs association with young men in the community and his
    possession of pornographic photographs of young men were capable of supporting
    an inference that Parish had a sexual interest in youthful males. As discussed,
    the truth of Rodgers allegation to this effect was properly before the jury as
    evidence of intent. Similarly, regardless of whether Parish had already or
    intended to act upon his desires, the disclosure of R.P.s allegations put
    those relationships in jeopardy. The jury could have reasonably found Parish
    was motivated to harm Rodgers because she was threatening a number of
    relationships on which he had expended considerable time and money.

[59]

Second,
    the risk of moral prejudice was limited. It is inherently unlikely the jury
    used this evidence to reason Parish was more likely to be guilty of murder.
    There is no logical connection or similarity between having a sexual interest
    in teenage males, or even committing an act of sexual abuse, and engaging in a
    murderous plan to firebomb someones house.

[60]

Third,
    the teenagers Parish was spending time with were necessary witnesses quite
    apart from the issue of motive. They had direct evidence of the events leading
    to the fire. Their testimony was not an unnecessary distraction.

(iii)

Parishs
    Involvement in Gang Activity

[61]

Parish
    argues that, in light of the trial judges conclusion there was no air of
    reality to the Crowns theory the murders were committed in connection with a
    criminal organization, the evidence of Parishs gang activity should have been
    excluded.

[62]

The
    respondent disagrees. The gang evidence did not become irrelevant once the
    criminal organization theory was dismissed. The involvement of S.C., McDowell,
    and Salah could only be explained by their connection to Parish, the man with
    the motive. It was therefore vital for the jury to receive evidence of their
    association with Parish.

[63]

The
    respondent also points out that the gang evidence was neither the subject of a pre-trial
    motion nor any objection on the basis of relevance or prejudice. In fact, the
    defence relied on this evidence as proof Parish tended to tell tall tales
    about his purported criminal activity.

The Governing Principles

[64]

Evidence
    of motive is a kind or species of circumstantial evidence that invokes a
    prospectant chain of reasoning. The line of argument engaged is that the
    previous occurrence of an act, state of mind, or state of affairs justifies an
    inference that another act was done, or state of mind or affairs existed, at
    some time afterwards that is material to the proceedings: see Peter Tillers,
    ed.,
Wigmore on Evidence
, vol. 1A (Toronto: Little, Brown and Company,
    1983) § 43, at pp. 1138-1142. The circumstances that may serve as a motive for conduct,
    such as killing or arranging the killing of another, are innumerable.

[65]

In
    a prosecution for unlawful homicide, for example murder, evidence of motive or
animus
is relevant to prove the identity of the killer and the state of mind that
    accompanied the killing:
R. v. Candir
, 2009 ONCA 915, 250 C.C.C. (3d)
    139, at para. 51, leave to appeal to S.C.C. refused, [2012] S.C.C.A. No. 8;
R.
    v. Luciano
, 2011 ONCA 89, 267 C.C.C. (3d) 16, at para. 165.

[66]

The
    term motive refers to an emotion or inner feeling like hate or greed, which
    is likely to lead to the doing of an act. The term is also used, however, to
    refer to external events, like allegations of sexual impropriety, which is
    likely to excite the emotions:
R. v. Malone
(1984), 11 C.C.C. (3d) 34
    (Ont. C.A.), at p. 43, leave to appeal to S.C.C. refused, [1984] S.C.C.A. No.
    272. It is open to the Crown to adduce evidence that shows or tends to show the
    intensity and permanence of a motive since this may enhance the probability
    that the person with the motive acted in accordance with it.

The Principles Applied

(i)

Parishs Sexual Assault of R.P.

[67]

I
    see no error by the trial judge in admitting this evidence, which was central
    to understanding the case.

[68]

It
    was for the trial judge to measure the probative value of the evidence against
    its prejudicial effect. It was open to him to find the evidence of the sexual
    assault relevant and necessary for the jury to understand the issues in the
    case, especially the scope of the motive allegation. The Crown was alleging
    Parish intended to kill Rodgers and her children. The jury needed to understand
    why Parish was threatening Rodgers and the depth of his animosity. The scope
    and depth of that inference depended upon the nature of the evidence in
    support.

[69]

The
    evidence did not go further than what was required to inform the jury of
    Parishs motive for the actions he later took:
R. v. Walker
(1994), 90
    C.C.C. (3d) 144 (Ont. C.A.). The trial judge mitigated the risk of moral
    prejudice by warning the jury not to rely upon this evidence for the prohibited
    purpose of reasoning that Parishs interest in young children made it more
    likely that he intended to kill the deceased:
R. v. Gratton; R. v. Weaver
(1995), 101 C.C.C. (3d) 479 (Ont. C.A.);
R. v. Merz
(1999), 46 O.R. (3d)
    161 (C.A.), leave to appeal to S.C.C. refused, [2000] S.C.C.A. No. 240. The
    risk of reasoning prejudice was low given the nature of the evidence. R.P.s
    testimony was relatively brief and directed to the central issue: the reason
    for the fire.

(ii)

Parishs Interest in Young Men

[70]

It
    was important for the prosecution to develop, if it could, the reason for
    Parishs acts. As indicated, the Crown sought to prove Parish not only intended
    to frighten Rodgers, a matter no longer in issue by the end of the case, but
    intended to kill her and her children in an act of vengeance to put an end to
    her allegations.

[71]

To
    that end, much of the evidence from these young men was admissible; it
    accounted for the events in the week before the fire and showed Parish and Salah
    engaged in purchasing and assembling the instruments later used to set the
    fire. Parishs involvement with these young men was thus primarily admissible
    to establish his involvement in planning the fire.

[72]

The
    evidence was also admissible to show Parishs motive. It was capable of
    supporting the inference that he was not simply interested in scaring Rodgers,
    but wanted to eliminate her from his life so he could pursue his lifestyle,
    which centred around his involvement with young men. I consider the photographs
    of young men later found in Parishs possession to fall within the same
    category. They could assist the jury in assessing the veracity of Rodgers
    allegations, and therefore the extent to which the allegations threatened
    Parishs chosen lifestyle.

(iii)
Parishs Involvement in
    Gang Activity

[73]

In
    my view, the gang evidence was admissible for at least two reasons. First, the
    evidence could have supported first degree murder under s. 231(6.1) of the
Criminal
    Code
. Second, the evidence was admissible to show the close association
    between Parish, S.C., and McDowell.

[74]

Having
    considered the evidence, the trial judge found the evidence could not, on its
    own, support first degree murder under s. 231(6.1). The evidence was not
    admissible for that purpose and was never left to the jury to support first
    degree murder.

[75]

However,
    that did not make the evidence inadmissible. It was important to the Crowns
    case against Salah and McDowell for the jury to understand the nature of the
    association between the appellants and S.C. The gang evidence was admissible for
    the purpose of showing Parish intended to enlist the aid of his associates to
    implement his revenge plan. The evidence showed a very close relationship
    between Parish and S.C., and possibly McDowell.

[76]

It
    is also of some importance that none of the appellants objected to the
    admissibility of this evidence at trial. Rather, they used it for their own
    purposes to show Parish was inclined to lie about his involvement in criminal
    activity. I can see no basis for interfering with the use of the gang activity
    evidence.

Ground #2: The Instruction on Bad Character Evidence

[77]

Parish
    also challenges the trial judges jury charge regarding the proper use of bad
    character evidence as it related to Parishs alleged sexual assault of R.P., interest
    in young men, and involvement in gang activity.

The Charge to the Jury

[78]

The
    trial judge explicitly instructed the jury regarding the evidence of Parishs
    prior discreditable conduct, or bad character. Such an instruction was made
    at the commencement of the trial, by way of mid-trial instruction, and also in
    the final jury charge. In the final charge, the jury was told:

[T]he evidence you have heard in relation to Mr. Parishs
    alleged sexual proclivity and other bad character evidence relating to him
    cannot be used for the purpose of determining his guilt on the basis that he is
    a person of bad character and, therefore, more likely to have committed the
    offence with which he is charged. If you think about it, such reasoning is
    obviously flawed.

[79]

The
    trial judge continued by telling the jury it was impermissible for them to
    adopt such a line of reasoning, even if they believed Parish sexually assaulted
    R.P. The trial judge reiterated this point by directing the jury to resist any
    inclination to conclude that hes guilty because he is the type of person,
    given his background, likely to have committed the murders with which he is
    charged. That would be improper reasoning. The trial judge concluded his
    comments on the issue with the following:

The Crown must prove its case by evidence which implicates Mr.
    Parish in the murders and satisfies you beyond a reasonable doubt that hes
    guilty. It would be wrong if you jumped to the conclusion that he did these
    things because of the bad character evidence youve heard. To assure Mr. Parish
    a fair trial, you must resist such impermissible reasoning. I repeat, the
    evidence to which I have referred was admitted and may be used by you only to
    decide whether a motive has been established by the Crown against Mr. Parish.

The Arguments on Appeal

[80]

Parish
    advances three complaints regarding the trial judges jury instruction on the
    revenge and gang evidence.

[81]

First,
    Parish submits the trial judges instructions were inadequate to inform the
    jury it could not use the revenge or gang evidence to conclude Parish was
    guilty because he was the type of person likely to commit the murders with
    which he was charged.

[82]

Parish
    acknowledges the trial judge warned the jury against convicting the appellant
    because of his lifestyle and interests. However, Parish contends it would have
    been impossible for the jury to distinguish this instruction from the Crowns
    theory, which as framed by the trial judge himself, was that it was precisely
    because of his lifestyle and interests that Parish wanted Rodgers dead.

[83]

Although
    evidence of an accuseds prior bad acts directed at the victim of an offence
    are admissible to prove motive without any limiting instruction (
R. v.
    Jackson
(1980), 57 C.C.C. (2d) 154 (Ont. C.A.), at paras. 36-40;
R. v.
    Krugel
(2000), 143 C.C.C. (3d) 367, at paras. 82-85;
Merz
, at
    paras. 57-59), these are not the circumstances of this case. The bad character
    evidence adduced did not involve Rodgers or her children.

[84]

Second,
    as already discussed, Parish argues the gang evidence should have been excluded
    once the trial judge concluded there was no air of reality to the theory that
    the murders were committed in connection with a criminal organization.
    Alternatively, Parish argues the trial judge should have given a strong
    limiting charge.

[85]

Third,
    Parish argues the trial judge perpetuated the Crowns erroneous
    characterization of Parishs interests and the photographs found at his home as
    paedophilic. Absent expert opinion speaking to the application of this
    specialized label, the use of such language was improper and highly
    prejudicial.

[86]

The
    respondent disagrees on all fronts. The trial judge dealt with the evidence
    properly. Where bad character evidence is relevant to motive, as it was in this
    case, the trial judge is not required to provide a limiting instruction to the
    jury warning them against the improper use of this evidence. This principle is
    not limited to cases where the bad character evidence relates specifically to
    the victim:
R. v. Holtam
, 2002 BCCA 339, 165 C.C.C. (3d) 502, at
    paras. 44-45, leave to appeal to S.C.C. refused, [2002] S.C.C.A. No. 310. Similarly,
    there was no need to instruct the jury about s. 231(6.1) solely for the purpose
    of telling the jurors the gang evidence had no value for the purpose of
    establishing the murders were connected to a criminal organization.

[87]

In
    any event, the trial judge provided the jury with a strongly worded limiting
    instruction on bad character evidence. This instruction was directed towards all
    the bad character evidence. The trial judge specifically told the jury this evidence
    could not be used for the purpose of determining his guilt on the basis that he
    is a person of bad character and therefore more likely to have committed the
    offences. The trial judge also directed the jury that evidence of motive alone
    is insufficient to prove guilt beyond a reasonable doubt. Together, these
    instructions ensured the jury would not give improper weight or consideration
    to the bad character evidence.

The Governing Principles

[88]

Where
    bad character evidence is relevant to motive the trial judge is not required to
    provide a limiting instruction to the jury warning them against the improper
    use of this evidence:
Jackson
, at para. 59;
Krugel
, at paras.
    82-85;
Merz
, at paras. 57-59. Although these cases

may be
    interpreted as suggesting this principle is limited to cases where the evidence
    of prior bad acts is directed at the victim of the offence in question, the
    more recent pronouncement of this principle in
Holtam
suggests no such
    limitation applies: paras. 44-45.

The Principles Applied

[89]

Even
    though it was unnecessary to give a limiting instruction in this case, the
    trial judge did so regarding the use of the revenge and gang evidence. He
    instructed the jury that evidence of Parishs lifestyle was not admitted to
    show he was a person of bad character and therefore more likely to have
    committed the offences. He told the jury the use of the evidence for that
    purpose was obviously flawed. Rather, the evidence was admitted to show
    Parish had a motive to engage in the actions alleged by the Crown and for that
    limited purpose only. The trial judge expressly referred to the sexual assault
    of R.P. and said it was impermissible to conclude that, because of his
    lifestyle, Parish was guilty of the charges against him.

[90]

Nor
    was it improper to use the word paedophile. It was not unfair to categorize
    the material in this sense. The materials were exhibits in the case. It was for
    the jury to characterize the evidence.

Ground #3: The
Vetrovec
Caution on S.C.s Evidence

[91]

Parish,
    Salah, and McDowell advance several arguments challenging the adequacy of the
    trial judges
Vetrovec
caution regarding S.C.s evidence.

The Background

[92]

Prior
    to trial, in the interests of somewhat mitigating his penalty, S.C. pleaded guilty
    to second degree murder and agreed to testify for the Crown against his
    co-accused. He was sentenced to life imprisonment with parole ineligibility for
    23 years. As mentioned, S.C.s police statements and testimony at trial reflect
    a shifting version of events. S.C.s testimony at trial was largely consistent
    with his September 29, 2005 statement. He gave this statement after the
    preliminary inquiry, at which the Crown had revealed its theory of the case and
    its evidence. At trial, S.C. admitted to giving the September 2005 statement
    and testifying at trial in the hopes that doing so would lessen his penalty.

The Charge to the Jury

[93]

The
    trial judge explicitly warned the jury with respect to S.C.s evidence. He explained:

[S.C.] was originally also charged along with those before you.
    Common sense will tell you that there is good reason to look at his evidence
    with the greatest care and caution. Although it is not absolutely necessary for
    you, in law, to do so, I suggest that you may wish to have some confirmation as
    to the testimony [S.C.] has given from somebody or something, other than his
    own evidence standing entirely on its own.

[94]

The
    trial judge continued by telling the jury it may be dangerous for them to rely
    on S.C.s evidence in deciding whether the Crown had proven its case beyond a
    reasonable doubt.

[95]

The
    trial judge did not give an exhaustive list of the type of evidence that could
    be considered confirmatory. Rather, he left it for the jury to look for
    confirmatory evidence. He warned the jury in these terms:

You may find that there is some evidence in this case that
    confirms or supports parts of [S.C.s] testimony. Its for you to say and for
    you to determine how much such testimony affects whether and to what extent you
    will believe or rely upon the evidence in question in arriving at your verdict.
    However, without in any way purporting to intrude on your absolute discretion
    in this respect, the evidence to which I am about to refer may illustrate the
    kind of testimony that you may find confirmatory or comforting; it may help
    you, it may not. It is for you to say, and I repeat, that my suggestions here,
    since they deal with matters of evidence must be ignored by you unless they
    accord with your own view of the evidence, because this is your exclusive area
    of jurisdiction. You must follow your oath and decide the questions relating to
    the evidence as you see them, and ignore anything which doesnt concur with
    your views in this regard.

The following is not all, but I suggest may be some
    confirmation to you:

[96]

The
    trial judge then provided a list of examples of evidence the jury could find confirmatory
    of S.C.s evidence. One of the examples listed was McDowells police statement
    regarding his activities and those of S.C. on Thursday and early Friday, the
    day of the fire.

[97]

Finally,
    the trial judge made it clear that each of the appellants out-of-court statements
    were only admissible against the person who had made the statement:

Some is common to all, some is not. Some, for example the
    out-of-court statements made to the police, are only available against the
    accused who made the statement, and cannot be used against their co-accused. Be
    careful not to overlap or apply evidence restricted to one accused against
    another. It is best, in my view to consider each accused as if they were being
    tried alone.

The Arguments on Appeal

[98]

The
    appellants contend the trial judges instructions did not accord with the
    requirements set out in
R. v. Vetrovec
, [1982] 1 S.C.R. 811, and
    subsequent cases, especially
R. v. Khela
, 2009 SCC 4, [2009] 1 S.C.R.
    104, and
R. v. Sauvé
(2004), 182 C.C.C. (3d) 321 (Ont. C.A.), leave to
    appeal to S.C.C. refused, [2004] S.C.C.A. No. 246. The appellants advance four
    specific arguments.

[99]

First,
    the trial judge failed to explain why the evidence was subject to special
    scrutiny. Beyond being charged along with the appellants, there were other
    reasons to be careful about relying upon S.C.s evidence. He had provided
    several different statements, falsely implicated Salah in the April 14, 2004
    statement, shown a willingness to lie, and pleaded guilty to obtain some
    advantage in his sentence.

[100]

Second, the
    trial judge failed to properly address the danger of acting upon this evidence.
    The trial judges instruction ought to have used the word should rather than
    may in discussing whether it was dangerous to rely on S.C.s evidence and the
    need for confirmatory evidence. However, trial counsel for the appellants made
    no objection to the jury charge on either basis.

[101]

Third, the trial
    judge failed to properly describe the evidence the jury could look to as
    confirmatory of S.C.s evidence. The jury charge did not instruct the jury that
    to be confirmatory, the independent evidence must touch on an important aspect
    of the witness testimony.

[102]

Finally, Parish
    and Salah submit the jury charge reflects the legal error articulated in
R.
    v. Perciballi
(2001), 154 C.C.C. (3d) 481, affirmed 2002 SCC 51.

[103]

In his jury
    address, Crown counsel invited the jury to use McDowells confession as
    corroborative of the aspects of S.C.s testimony that incriminated Parish and
    Salah. The trial judges jury charge specifically instructed the jury in
    accordance with the Crowns invitation.

[104]

Parish and Salah
    submit McDowells out-of-court statement was only capable of confirming S.C.s
    testimony regarding McDowells involvement, not that of the other co-accused.
    The trial judge erred by failing to make clear that the portions of McDowells
    statement referenced in the Crowns jury address and the trial judges jury
    charge could not be used to confirm S.C.s evidence impugning Parish and Salah.
    They could only be used to evaluate McDowells credibility.

[105]

The respondent
    Crown draws attention to the absence of any objections by the appellants trial
    counsel to the wording of the caution, the list of confirmatory evidence, or
    the use that could be made of McDowells police statement. The respondent also answers
    each of the appellants specific arguments.

[106]

First, the Crown
    urges that by the end of the case, the jury was clearly aware of the reasons S.C.s
    evidence was subject to special scrutiny. The trial judge instructed the jury
    that S.C.s prior status as a co-accused gave the jury good reason to look at
    his evidence with the greatest care and caution. Later in the charge, when the
    trial judge reviewed the positions of the defence at great length, he alerted
    the jury to the other reasons for special scrutiny. There is no merit to the
    argument that the trial judges review of the defence positions does not count.
R. v. Winmill
(1999), 131 C.C.C. (3d) 380 (Ont. C.A.), at para. 97,
    makes clear that the sufficiency of a
Vetrovec
caution cannot
    reasonably be assessed by an isolated review of the 
Vetrovec
warning
    part of the charge. The appellants submissions run counter the well-known
    functional approach in
R. v. Jacquard
, [1997] 1 S.C.R. 314. The same
    issues were also addressed during the three cross-examinations of S.C. and the
    three closing addresses, all of which focused on S.C.s credibility.

[107]

Second, the
    Crown contends that considerable deference is owed to the trial judges
    determination of how to best frame the
Vetrovec
caution. Considerable
    restraint should be exercised before giving effect to a submission that a
Vetrovec
warning was not strong enough:
R. v. Zebedee
(2006), 211 C.C.C.
    (3d) 199 (Ont. C.A.), at paras. 80-81. The trial judge did not exceed his
    discretion by using the word may, and it is inconceivable the verdict would
    have been different had it been so varied. The jury was told they should
    closely scrutinize what S.C. said and to seek confirmatory evidence.

[108]

Third, the Crown
    submits the trial judges instruction regarding confirmatory evidence was not
    inadequate. The jurys common sense, combined with the list of potentially
    confirmatory evidence provided by the trial judge  all of which related to
    important parts of S.C.s testimony  was sufficient to make clear the type of
    evidence capable of corroborating S.C.s testimony.

[109]

Finally, the
    Crown argues the jury charge does not reflect the alleged
Perciballi
error.
    The trial judge told the jury to deliberate separately with respect to each
    accused, and instructed them on to how to go about doing so. He explicitly said
    that out of court statements made to police, are only available against the
    accused who made the statement, and cannot be used against their co-accused.
    Moreover, in light of
R. v. Rojas
, 2008 SCC 56, [2008] 3 S.C.R. 111,
    which limits the reach of
Perciballi
, the Crowns reference to
    McDowells statement as confirmatory of S.C. was entirely appropriate.

The Governing Principles

[110]

Among the four
    essential elements of a
Vetrovec
caution is an explanation for the
    jury about why the evidence of the tainted witness is subject to special
    scrutiny:
Khela
,

at para. 37. The instruction should ensure
    the jury understands the reasons that underlie the need for special scrutiny:
R. v. Smith,
2009 SCC 5, [2009] 1 S.C.R. 146, at para. 14;
Sauvé
,
    at para. 85. What is required is that the judge identify for the jury the
    characteristics of the witness that bring his credibility into serious question.
    That said, an exhaustive explanation of how a specific characteristic might
    enable a witness to upset the fact-finding process is not required:
Smith
,
    at para. 14.

[111]

A second
    essential element in a
Vetrovec
instruction is a caution to the jury
    that it is dangerous to convict on the unconfirmed evidence of the tainted
    witness, although the jury is entitled to do so if it is satisfied the evidence
    of the tainted witness is true:
Khela
, at para. 37;
R. v. Kehler
,
    2004 SCC 11, [2004] 1 S.C.R. 328, at paras. 17-19. The language used in
    conveying the extent of the danger of placing indiscriminate reliance on the
    evidence of a tainted witness is very much a matter for the trial judges
    discretion. Qualifiers such as may and should, rather than mandatory terms
    like is and would be, are unlikely to amount to error in the face of the
    implications arising from the use of the term dangerous:
R. v. Kostyk
,
    2014 ONCA 447, 312 C.C.C. (3d) 101, at paras. 73-74.

[112]

It is also worth
    reminder that a jury charge does not take place in isolation, but in the
    context of the trial as a whole. Appellate review of the adequacy of the trial
    judges charge encompasses consideration of the addresses of counsel which may
    fill gaps in the charge:
R. v. Daley
, 2007 SCC 53, [2007] 3 S.C.R.
    523, at para. 58. Further, the failure of experienced counsel to register a
    complaint about an aspect of the charge that later forms a ground of appeal may
    be indicative of the seriousness of the alleged violation.
Daley
, at
    para. 58. It is all the more so when counsel have received a copy of the
    proposed charge in advance of delivery and make no complaint about the
    completeness of the instruction.

[113]

Finally, it is
    necessary to address the law concerning the alleged
Perciballi
error.
    In
Perciballi
, a majority of this court concluded that, out of
    fairness to an accused who cannot cross-examine his or her co-accused,
    out-of-court statements made by one co-accused cannot be used as evidence
    against other co-accused undergoing a joint trial:
Perciballi
, at paras.
    76, 84-85. However, the potentially expansive implications of
Perciballi
have been constrained by the Supreme Court in
Rojas
, at paras. 24-25.
    Justice Charron acknowledged that the underlying logic of
Perciballi
could
    arguably be extended in the manner suggested by the appellants in this case, but
    ultimately held the reach of
Perciballi
to be more limited:

In my respectful view, it is one thing for a jury to be
    expressly directed, as was done in
Perciballi
, to consider an
    out-of-court statement admissible only as against one accused in reaching its
    decision concerning the other. Such a direction would result in an
    impermissible use of the out-of-court statement. It is quite another matter,
    however, for the jurys assessment of the overall credibility of the witness to
    be influenced in some way by the totality of the evidence that they have heard,
    including evidence relating solely to one co-accused. The latter is inevitable,
    given the intangible nature of any credibility assessment.

The Principles Applied

[114]

I am satisfied
    the trial judges
Vetrovec
instruction does not reflect reversible
    legal error. As mentioned, appellate review of a
Vetrovec
warning
    should focus on whether the caution has served its purpose  to warn jurors of
    the danger of relying on an unsavoury witness testimony without being
    comforted by some other evidence that the witness was telling the truth:
Khela,
at para. 13. The sufficiency of the caution is not to be measured against a
    standard of perfection:
Khela
, at para. 56;
Smith
, at para.
    2. With this in mind, I address each of the appellants
Vetrovec
-related
    arguments in turn.

[115]

First, I do not
    find the trial judges limited discussion of why S.C.s statements deserved
    special scrutiny reflects legal error. The trial judge explained that, because S.C.
    was originally charged with the appellants, there was good reason to look at his
    evidence with the greatest care and caution. Although I agree the trial judge
    could have provided the jury with other reasons for being careful about relying
    on S.C.s evidence, his failure to do so did not result in reversible error. It
    was self-evident and repeatedly expressed that S.C.s evidence had to be
    approached with care for reasons other than that he had been a co-accused. The
    fact that he had given different versions of the events and pleaded guilty in
    the interests of somewhat mitigating his penalty was apparent to the jury.
    Without any special instruction the jury would have been well aware of the
    self-evident danger of acting on S.C.s evidence.

[116]

Of more
    significant concern is that the trial judge failed to say
why
the fact
    that S.C. had been charged as a co-accused was of special relevance to his
    credibility. It was not so much that he had been charged with the same offences,
    but that, based on his own evidence, he had knowledge about the circumstances
    he could manipulate to implicate the appellants. In particular, he had been
    involved in the meetings that led to the arson.

[117]

However, this
    failure is not cause for appellate intervention. The Supreme Court was faced
    with a similar imperfection in
Smith
. The trial judges warning failed
    to explain to the jury
why
the evidence of a paid agent, who was an
    accomplice to the offence, deserved special scrutiny. Justice Fish held a more
    thorough explanation of the risk associated with the evidence of such a witness
    was not necessary to meet the standard that the jury understand the reasons for
    special scrutiny:
Smith
, at paras. 12-14.

[118]

Second, the
    trial judge did not commit a reversible error by suggesting the jury may wish
    to have some confirmation of S.C.s testimony and that it may be dangerous to
    rely on S.C.s evidence.

[119]

In
Kostyk
,
    at para. 73, in response to a similar argument, Blair J.A. wisely observed that
    jurors are not chosen for their capacity as wordsmiths. Justice Blair was
    unwilling to find the jury would have placed much importance on the use of the
    word may, as opposed to a more definitive qualifier: para. 73.

[120]

I am similarly
    satisfied the trial judges warning was sufficiently clear in this respect. The
    charge singled S.C. out as someone whose evidence required special
    consideration. I am not convinced the trial judges use of the word may
    rather than should would have distracted the jury from the need to take
    special care in dealing with S.C.s evidence.

[121]

Third, I am not
    satisfied the trial judges instruction regarding confirmatory evidence reflects
    legal error. The trial judges list of examples was correct and would have
    given the jurors a clear indication of the types of evidence they could use to confirm
    S.C.s evidence. In the words of
Khela,
at para. 47, the examples gave
    the jury the tools necessary to identify evidence capable of enhancing the
    trustworthiness of those witnesses. The trial judge referred the jury to
    evidence that was primarily focused on the events of the Thursday and early
    Friday. This evidence, such as Salahs admission that he stopped his vehicle on
    Richmond Road at the time of the fire, was material and independent of S.C.s
    evidence and highly cogent as to the veracity of S.C.s account. The evidence
    was capable of giving comfort to the jury that S.C. could be trusted in his
    assertions that the appellants committed the offences. The nature of the
    examples also alerted the jury to the type of evidence necessary. Especially
    given any lack of objection by counsel, I cannot say it was necessary for the
    trial judge to be more explicit.

[122]

Finally, the
    trial judges jury charge does not reflect the alleged
Perciballi
error.
    This case falls within the confines of
Rojas
, in which the Supreme
    Court held it is perfectly proper for the jurys assessment of the overall
    credibility of one co-accused to be influenced by the totality of the evidence
    they have heard, including evidence relating to another co-accused: paras.
    24-25.

[123]

The portions of
    McDowells statement referenced in the Crowns jury address related primarily
    to S.C.s credibility as it affected
McDowells implication
in the
    offences. The portions of McDowells statement were
not
left to the
    jury as
generally
confirming S.C.s evidence. Some portions that might
    have been taken as referring to all three appellants were minor and would not
    have affected the verdict in respect of Salah and Parish. In the circumstances,
    it was unnecessary for the trial judge to expressly direct the jury not to use
    these portions of Crowns jury address.

[124]

With respect to
    the trial judges own statements regarding McDowells statements, this was not
    a case like
Perciballi
, in which the trial judge instructed the jury
    it could use the contents of a co-accuseds statement against the other
    accused. The trial judge did not instruct the jury that McDowells statements
    were admissible against Salah and Parish. He made it clear that an out-of-court
    statement was only admissible against the person who made the statement.

[125]

For these
    reasons, I do not give effect to the appellants ground of appeal impugning the
    trial judges
Vetrovec
caution.

Ground #4: The Instructions on Prior Consistent Statements

[126]

Parish takes
    issue with the trial judges instruction regarding the proper use that could be
    made of S.C.s January 31, 2004 statement to police.

The Background

[127]

On January 31,
    2004, S.C. told police Parish said he wanted to set fire to Rodgers house to
    scare her, and that the children would not be home. In his April 14, 2004
    police statement, S.C. said Parish told him and McDowell to leave the knapsacks
    and gasoline-filled jugs outside Rodgers house, but that the plan was hatched
    by Salah, not Parish. Subsequently, on September 29, 2005, S.C. told police
    Parish had said he intended to kill Rodgers, not just scare her, and told them
    to throw the knapsacks as far into the house as possible.

[128]

The parties
    agreed Crown counsel could play S.C.s January 31, 2004 statement  which had
    both consistent and inconsistent aspects  to rebut the allegation made by McDowells
    counsel that S.C. had tailored his September 29, 2005 statement and courtroom testimony
    to fit with the Crowns theory laid out at the preliminary inquiry.

The Charge to the Jury

[129]

The trial judge specifically
    instructed the jury regarding S.C.s January 31, 2004 statement. Both at the
    time of its admittance and in the final jury charge, the trial judge instructed
    the jury the statement was admitted for the limited use and purpose of meeting
    the suggestion that what S.C. told the authorities in September 2005 was
    fabricated. With respect to the legal principles regarding the proper use of
    prior consistent statements, the trial judge said [g]enerally speaking, prior
    consistent statements are not admissible because they have no probative value,
    they would simply be bolstering a witnesss credibility.

The Arguments on Appeal

[130]

Parish submits
    the trial judge failed to adequately direct the jury as to the use to be made
    of the January 31, 2004 statement to police. The appellant makes two arguments
    in this respect.

[131]

First, the trial
    judges response to a mid-trial jury question regarding the proper use of the
    statement failed to explicitly state the statement was admitted for the limited
    purpose of rebutting the allegation of recent fabrication and
could not
be used as evidence. The trial judge also should have cautioned the jury
    against using some of the police officers comments as evidence.

[132]

Second, the
    trial judge further confused the issue in a later mid-trial instruction on the
    approach to prior
inconsistent
statements. He erroneously told the
    jury that prior consistency may be considered as strengthening the credibility
    or reliability of the particular witness.

[133]

The respondent
    disagrees. The trial judge instructed the jury, several times, on the limited
    use to be made of the portions of S.C.s first statement that were consistent
    with his trial testimony. When the trial judge first ruled on the admissibility
    of S.C.s January 31 video statement, he told the jury this was being done to
    address the allegation of recent fabrication. When the jury asked for
    clarification of the videotapes role in the trial, the trial judge gave more
    detailed instructions to this effect. He emphasized that prior consistent
    statements are not admissible to bolster a witness credibility, but that it
    was permitted in this case to meet the suggestion of recent fabrication. At
    various points throughout the final jury charge, the trial judge reiterated
    these instructions.

[134]

Although the
    trial judge did unfortunately tell the jury that prior consistency can
    strengthen the credibility or reliability of a particular witness, in the
    context of the other instructions and given the character of this statement as
    a fleeting aside, this mistake occasioned no substantial wrong or miscarriage
    of justice.

[135]

Taken as a
    whole, the trial judges instructions were sufficient to convey to the jurors
    that they were not entitled to find S.C.s testimony was more likely true
    because he had said similar things before.

The Governing Principles

[136]

As a general
    rule, limiting instructions are required where prior consistent statements have
    been admitted to rebut a claim of recent fabrication. These instructions
    explain to the jury that consistency is not the same as accuracy and that the
    prior statement can only be used to rebut the allegation of recent fabrication,
    not to support the fact at issue or the general reliability of the witness:
R.
    v. Ellard
, 2009 SCC 27, [2009] 2 S.C.R. 19, at para. 42. However, the rule
    that generally requires limiting instructions is not unyielding. Exceptions
    exist, including in cases in which the defence relies on the prior statement:
Ellard
,
    at para. 43.

The Principles Applied

[137]

There can be no
    allegation the trial judge erred in admitting the entire statement. The
    appellants wanted the statement admitted.

[138]

I am also
    satisfied the trial judge sufficiently directed the jury as to the use to be
    made of the January 31 statement. He instructed the jury that prior consistent
    statements were not admissible because they simply have no probative value,
    they would simply be bolstering a witnesss credibility. The trial judge went
    on to explain that S.C.s prior statement was admissible for use in assessing
    his credibility in determining whether or not the suggestion of fabrication was
    well-founded. This was an accurate way of conveying the use to be made of the
    statement. Such a direction was made at various points throughout the trial,
    including at the time the trial judge decided to admit the January 31 video
    statement, in answer to the mid-trial jury question regarding the use to be
    made of the statement, and throughout the final jury charge.

[139]

The trial judge
    did, however, make one error. During a mid-trial instruction devoted primarily
    to prior inconsistent statements, he instructed the jury that prior consistency
    may be considered as strengthening the credibility or reliability of the
    particular witness. In my view, this brief remark was overtaken by other
    correct instructions as to the proper use to be made of the prior consistent
    statements, especially in the charge to the jury. As well, before this incorrect
    instruction, the trial judge had instructed the jury as to the correct use of
    prior consistent statements. I am satisfied the jury would have understood the
    correct use of S.C.s first statement and would not have used it as substantive
    evidence, but merely to deal with the allegation of recent fabrication.

Ground #5: The Review of the Evidence and its Relation to the Legal
    Issues

[140]

The appellants
    take issue with the trial judges decision not to conduct an independent,
    thorough review of the evidence in his charge to the jury. The appellants also
    make the related complaint that the trial judge failed to adequately relate the
    evidence to the important legal issues, in particular, the issue of intent.

The Charge to the Jury

[141]

In his charge to
    the jury, the trial judge did not give an independent complete summary of the
    evidence of each witness. Rather, he gave an inventory of the witnesses as a
    memory aid to assist you if you havent, you know, to assist you in sort of
    trying to identify areas of evidence in your deliberations. The trial judge
    adopted this method because of the lengthy and detailed jury addresses by
    counsel and because the jurors had been taking notes. Later, the trial judge
    gave lengthy summaries of the Crown and defence cases as they had been produced
    by counsel.

The Arguments on Appeal

[142]

The appellants
    submit the trial judge erred by failing to provide an adequate and balanced
    judicial summary of the evidence relevant to the positions taken by the parties
    on the live issues. More was required than the executive summary approach
    taken by the trial judge. The jurys note-taking and counsels jury addresses
    were not sufficient substitutes.

[143]

In particular, Parish
    contends that in light of his admission to manslaughter, which substantially
    narrowed the case to the issue of intent, the trial judge was obliged to
    summarize the evidence relevant to intent and relate it to this key issue. Without
    guidance, prejudicial directions were left with the jury, unchecked. A similar
    argument is advanced by McDowell respecting his objection to the instruction on
    unlawful object murder.

[144]

The respondent disagrees.
    The adequacy of the trial judges charge must be determined by reference to
    both the charge as a whole and the case as a whole. Jury instructions are to be
    tested against their ability to fulfill the purposes for which they are given,
    not by reference to whether any particular approach or formula has been used:
R.
    v. Saleh,
2013 ONCA 742, 303 C.C.C. (3d) 431, at paras. 140-145. The trial
    judges decision to provide a quick inventory of the witnesses during the
    review of the evidence portion of the charge was appropriate given the extent
    to which the issues had been narrowed and the fact that neither Parish,
    McDowell, nor Salah adduced any evidence. No objection was taken to the trial
    judges approach.

[145]

The trial judge
    continued by providing a detailed summary of the appellants theories and the
    evidence on which they relied. Through this review, he effectively directed the
    jurys attention to the portions of S.C.s evidence that, according to the
    appellants, were questionable. At the end of the day, the trial judges charge
    sufficiently reviewed the evidence and related it to the critical issues.

The Governing Principles

[146]

The principles governing
    the review of the evidence in a jury charge are well settled. Except where it
    would be unnecessary, the judge should review the substantial parts of the
    evidence and give the jury the theory of the defence so they may appreciate the
    value and effect of the evidence and how the law is to be applied to the facts:
Azoulay v. The Queen
,
[1952] 2 S.C.R.
    495
, at pp. 497-498.

[147]

Generally
    speaking, trial judges comply with this duty by setting out a summary of the
    evidence of the significant witnesses, relating the evidence to the important
    issues, and summarizing the positions of the defence and the Crown.

[148]

However, no
    single approach is required by the judgments of either this court or the
    Supreme Court of Canada. In
Jacquard
, Lamer C.J. held that restating
    the same evidence on different issues does not improve the charge. Rather, it
    can confound the issues and make the charge less perfect rather than more so:
    para. 16. At paragraph 32, he offered important guidance to trial courts,
    suggesting they focus on a functional approach to applying the facts to the
    law:

An accused is entitled to a jury that understands how the
    evidence relates to the legal issues. This demands a functional approach to the
    instructions that were given, not an idealized approach to those instructions
    that might have been given. Using such a functional approach, I find added
    support for the conclusion that the jurors were properly instructed in this
    case. Let me explain.

[149]

In determining
    the sufficiency of the jury charge, especially as it applies to the review of
    the evidence, the court must consider the positions taken at trial. As Lamer
    C.J. said at paragraph 38:

Nevertheless, defence counsels failure to comment at the trial
    is worthy of consideration. In
Thériault v. The Queen
,
[1981] 1
    S.C.R. 336
, although I dissented on unrelated grounds, Dickson J.
    (as he then was) expressed the proper view at pp. 343-44: [a]lthough by no
    means determinative, it is not irrelevant that counsel for the accused did not
    comment, at the conclusion of the charge, upon the failure of the trial judge
    to direct the attention of the jury to the evidence. In my opinion, defence
    counsel's failure to object to the charge says something about both the overall
    accuracy of the jury instructions and the seriousness of the alleged
    misdirection.

[150]

Finally, at paragraphs
    62 and 63, Lamer C.J. summarized his position in this way:

As I discussed at the outset of my reasons, appellate courts
    must adopt a functional approach to reviewing jury charges. The purpose of such
    review is to ensure that juries are properly -- not perfectly -- instructed.

Using such an approach, I have no trouble in concluding that
    the jury in this case properly understood not only the legal issues at trial,
    but also how the evidence related to those issues, and in particular to the
    appellant's defence and to each aspect of the relevant offences. To the extent
    that the trial judge erred in his consciousness of guilt instructions, I have
    found that no substantial wrong or miscarriage of justice occurred. The appeal
    should be dismissed.

[151]

Similarly, in
R.
    v. MacKinnon
(1999), 132 C.C.C. (3d) 545 (Ont. C.A.), at para. 29, this
    court summarized the meaning of a review of the evidence as follows:

By a review of the evidence, I do not mean a lengthy
    regurgitation of large parts of the trial judges notes of the testimony of
    various witnesses. I mean references to the evidence which are sufficient in
    the context of the case and the entirety of the charge to alert the jury to the
    particular parts of the evidence which are significant to particular issues and
    to the positions taken by the parties on those issues.

The Principles Applied

[152]

I would reject
    this ground of appeal.

[153]

The objections
    by the appellants come to this. Notwithstanding that the jury was provided with
    several days of submissions by counsel, instructions on critical legal aspects
    of the case, a review of the critical aspects of the evidence relating to S.C.,
    a brief list of the evidence, and then a complete review of the positions of
    the defence, the jury should have been provided with a further review of the
    evidence.

[154]

That was not
    required in this case.

[155]

At the
    conclusion of the case the jury had a full understanding of the relevant facts
    as they applied to the legal issues. There is no legal requirement for the
    judge to repeat the facts a second time when the charge as a whole lays out the
    relevant factual issues for the jury. This was not a case where the jury was
    unfamiliar with the defence position on each of the relevant issues. They were
    set out partially in the trial judges directions and more thoroughly in his
    review of the defence theories. A lengthy independent review of all the
    evidence was not required for the trial judge to meet the requirements set out
    in
Jacquard
.

[156]

Ultimately, the
    trial judges approach, which was not objected to by trial counsel, was sufficient,
    when considered in the context of the circumstances of the case and the
    entirety of the charge, to alert the jury to the parts of the evidence
    significant to particular issues and the parties positions on those issues:
MacKinnon
,
    at para. 29.

Ground #6: The Instructions on Unlawful Object Murder

[157]

The appellant
    McDowell advances several arguments challenging the adequacy of the trial
    judges instructions on unlawful object murder as defined in s. 229(c) of the
Criminal
    Code
.

The Background

[158]

S.C. testified
    at trial that he and the appellants had a meeting on the Tuesday before the
    fire. Parish initially said he wanted to scare Cindy Rodgers, but later in the
    meeting said he wanted to kill her. Parish outlined the supplies required to
    set the fire  wine bottles, gasoline, rags, and containers of windshield
    washer fluid.

[159]

During the
    meeting, McDowell asked whether Rodgers children would be in the house since
    it was a school night. Parish guaranteed no children would be present but did
    not explain where the children would be or how he knew they would be absent.

The Charge to the Jury

[160]

After extensive
    pre-charge discussions, the trial judge left the jury with all three
    definitions of murder in s. 229 of the
Criminal Code
. No objection is
    taken to the instructions on s. 229(a) or s. 229(b) or on first degree murder
    under s. 231(2). The trial judge made it clear that murder under s. 229(c)
    could not serve as a basis for planned and deliberate first degree murder under
    s. 231(2).

[161]

The trial judge
    began his instructions on the definition of murder in s. 229(c) with an
    incomplete paraphrase of the provision. The paraphrase omitted any reference to
    the concluding proviso: notwithstanding that he desires to effect his object
    without causing death or bodily harm to any human being.

[162]

The trial judge also
    erroneously described the first essential element in the definition as an
    unlawful objective. He explained:

And there are the following elements which must be established
    beyond a reasonable doubt: 1) Was the act of fire-bombing Cindy Rodgers
    residence done to achieve an unlawful objective? The unlawful objectives here,
    of course, must be something other than some act directed to kill or cause
    bodily harm in relation to Cindy Rodgers, which is what is dealt with in
    section 229(a) and (b). If you conclude that the fire-bombing was to simply
    destroy or damage her home or threaten or intimidate her, so she would not
    report the incident between Randy Parish and R.P. to the police, then this
    section is applicable.

[163]

After a brief
    reference to setting the fire (i.e., arson) as satisfying the anything to
    which s. 229(c) refers, the trial judge described several unlawful acts and
    concluded:

Therefore, if youre satisfied beyond a reasonable doubt that
    the accused had either of these as their objective in doing what they did, then
    the first element would be proven.

[164]

The trial judge
    then instructed the jury on the second element in s. 229(c)  subjective
    foresight of death  in these terms:

Second element: Did the accused have the subjective foresight
    that their act (the fire-bombing) was likely to cause death? Again, the issue
    of intent must be considered, that is, can you say they must have realized what
    they were doing could likely cause death? Consider the whole of the evidence as
    it relates to each accused to determine the question. The same considerations
    as to intent you made under section 229(a) and (b) apply. Can it be said that
    anyone of the accused, doing what was done here, did not know that death would
    likely be caused by their conduct? It is for you to decide.

But if convinced beyond a reasonable doubt in this regard, and
    on the first element, then you may find that what occurred was murder under
    section 229(c).

[165]

The trial judge
    concluded his instructions on s. 229(c) by explaining that, unlike ss. 229(a)
    and 229(b), s. 229(c) could
not
serve as the murder predicate for
    planned and deliberate first degree murder under s. 231(2). The trial judge
    explained:

Under section 229(c), the acts involved are indirect in the
    sense that what is done is for some unlawful objective other than death, but
    death results; and though unintended, the perpetrators were aware that what
    they were doing could likely cause death. Therefore, while an unintentional
    death is murder, if the prerequisites of section 229(c) are proven beyond a
    reasonable doubt, nonetheless it is illogical to find that one could plan and
    deliberate an unintended occurrence.

[166]

The trial judge
    then explained what constituted manslaughter, a verdict advanced by trial
    counsel for Parish and McDowell in their closing addresses. The trial judge
    said:

Manslaughter. Obviously, if you have found the accused guilty
    of first or second degree murder, youll not need to consider what Im about to
    say. As you heard as well, Thomas McDowell and Randy Parish acknowledged being
    guilty of manslaughter. So if you have not found them guilty of murder, youll
    abide by their concession and record their convictions for manslaughter.

In law, manslaughter is culpable homicide. Homicide is
    committed by anyone who directly or indirectly causes the death of a human
    being.

Therefore, manslaughter is established provided the Crown
    proves that an accused caused death by an unlawful act. For an act or omission
    to be found a cause of death, it must be at least a contributing cause,
    something that is beyond trifling or minor in nature. It must not be something
    that somebody does later that results in the accuseds act or omission no
    longer being a contributing cause of the death.

[167]

The only
    objection to the charge raised at trial was made by the Crown, who argued the
    trial judge failed to adequately distinguish between the foresight requirements
    in murder under s. 229(c) and manslaughter. The trial judge declined to recall
    the jury.

The Arguments on Appeal

[168]

The appellant
    McDowell submits the trial judge made four errors in his instructions on
    unlawful object murder. These errors, he submits, require a new trial for
    McDowell on a charge of second degree murder.

[169]

First, McDowell
    contends the trial judge misdirected the jury on the fault element in s. 229(c)
    by stating this element was proven if the jury was satisfied the appellant knew
    death
could
follow from the dangerous act of setting the fire. At
    best, this instruction, which comingled could and would, was confusing.

[170]

Second, McDowell
    says the trial judge failed to both define likely as it appears in s. 229(c)
    and warn the jury not to reason back from the actual result of the fire  the
    deaths of two children  to find the essential knowledge or foresight element proven
     that the appellant
knew
his setting the fire was likely to cause
    someones death.

[171]

Third, McDowell
    urges the trial judge erred in failing to distinguish between the fault elements
    in murder under s. 229(c) and unlawful act manslaughter. This instruction was
    especially important if the jury was to conclude or have a reasonable doubt
    whether McDowell intended to cause anyones death.

[172]

Finally, echoing
    the stand-alone ground of appeal advanced by Parish and Salah regarding the
    adequacy of the trial judges review of the evidence, McDowell argues the trial
    judge erred by failing to review the substantial parts of the evidence and
    relate it to the fault element under s. 229(c). The trial judge made conclusory
    statements on the issue rather than leaving the inference-drawing to jurors, where
    it belonged.

[173]

In response, the
    Crown points out that these complaints are advanced for the first time in this
    court. Trial counsel were provided written copies of the proposed instructions in
    advance of delivery. McDowells counsel made no objection on any issue raised
    here. He was equally silent after the instructions were given. The legitimacy
    of these complaints should be adjudged accordingly.

[174]

The respondent
    also has an answer for each of McDowells four complaints with the trial
    judges jury instruction on unlawful object murder.

[175]

First, the
    respondent says the jury received proper instructions on the fault element in
    s. 229(c). Although the trial judge may have misspoken on occasion  by saying
    could when he meant would  the predominant use of would, coupled with
    the invariable inclusion of likely, a term that refers to a probability not a
    mere possibility, would have left the jury in no doubt about what the Crown had
    to prove.

[176]

Second, the
    respondent contends the trial judge did not need to define the term likely
    for the jury. Likely is a word of common every day speech and is used in that
    sense in s. 229(c). Absent any request for a definition or other clarification,
    an elaboration on its meaning was unnecessary.

[177]

Third, the
    respondent continues, the evidence adduced and the positions advanced at trial
    rendered elaboration on the fault element in unlawful act manslaughter
    unnecessary. The fault element in unlawful act manslaughter is objective
    foreseeability of the risk of
bodily harm
that is neither trivial nor transitory,
    in the context of the dangerous act. It is
not
objective
    foreseeability of the risk

of
death
. In any event, the jury
    found subjective foreseeability of the likelihood of death. Accordingly, failure
    to instruct on objective foreseeability of the risk of bodily harm made no
    difference to the result.

[178]

Finally, the
    respondent denies the inadequacy of the trial judges evidentiary review in
    relation to the live issue framed by s. 229(c): foresight of the likelihood of
    death.

The Governing Principles

[179]

Determination of
    this ground of appeal requires examination of the essential elements of
    unlawful object murder under s. 229(c).

[180]

Section 229(c)
    consists of three essential elements:


i.

an unlawful object;


ii.

a dangerous act; and


iii.

knowledge or foresight.

See
R. v. Roks
, 2011 ONCA 526, 274 C.C.C. (3d)
    1, at para. 125.

(i)
Unlawful Object

[181]

The unlawful
    object in s. 229(c) refers to what an accused sets out to do, in other words, his
    purpose or goal. Said somewhat differently, an unlawful object is the end an
    accused seeks to achieve:
R. v. Shand
, 2011 ONCA 5, 266 C.C.C. (3d)
    137, at para. 128, leave to appeal to S.C.C. refused, [2011] S.C.C.A. No. 270;
Roks
,
    at para. 126.

[182]

The unlawful
    object element reflects two criteria.

[183]

First,
    the unlawful object must be conduct which, if prosecuted fully by the accused,
    would amount to a serious crime, that is, an indictable offence requiring
mens
    rea
:
Shand
, at para. 127;
Roks
, at para. 126;
R. v.
    Vasil
, [1981] 1 S.C.R. 469, at p. 490;
R. v. Meiler
(1999), 136
    C.C.C. (3d) 11 (Ont. C.A.), at para.
49.

[184]

Second, the
    unlawful object must be distinct from and not merge with the dangerous act. It
    must be something other than the harm foreseen as a consequence of the conduct
    that constitutes the dangerous act:
Roks
, at para. 127;
Shand
,
    at para. 136;
Meiler
, at para. 48. Accordingly, an unlawful object within
    s. 229(c) must be something other than to cause the death of the victim or
    bodily harm to the victim the accused knows is likely to cause the victims
    death:
Shand
, at para. 188;
Roks
, at para. 126.

(ii)
Dangerous Act

[185]

The dangerous
    act requirement arises from the statutory language, does anythingand thereby
    causes death to a human being. There are also two criteria within the
    dangerous act element.

[186]

First, the
    dangerous act must be clearly identified and done in furtherance of the
    unlawful object:
Roks
, at para. 129. The dangerous act is often, but
    need not be, an offence in itself:
Roks
, at para. 129;
Shand
,
    at para. 145;
Vasil
, at pp. 482-483.

[187]

Second, the dangerous
    act must be a discrete act, or series of closely related acts, that results in
    the death of another person. A general course of conduct with a loose or
    tenuous connection to the killing does not qualify as a dangerous act for the
    purposes of s. 229(c):
Roks
, at para. 130;
Shand
, at para.
    136.

(iii)
Knowledge or foresight

[188]

The fault
    element in s. 229(c)  knowledge or foresight  is linked to the dangerous act.
    It requires proof of an accuseds
knowledge
of the consequences of the
    dangerous act. The knowledge to be proven is of a
specific
consequence
     the
death
of a human being  to a specified
degree of certainty
 the
likelihood
of anothers death:
Roks
, at para 131;
Meiler
,
    at paras. 58, 61.

[189]

To prove an
    accused knew death of a human being was a likely consequence of his or her
    conduct, the Crown may rely on direct evidence, circumstantial evidence, or
    both kinds of evidence in combination:
Roks
, at para. 133. A trier of
    fact may infer a state of mind  such as intention, foresight or knowledge  from
    the doing of an act or a closely related series of acts. Knowledge or foresight
    of the likely consequences of conduct can be inferred from the natural and
    probable consequences of that conduct:
Roks
, at paras. 136-137.

[190]

In s. 229(c),
    the term likely refers to the probability of the specific consequence
    following from the dangerous act. An accused must foresee the consequence  the
    death of a human being  as a probable, not merely possible, consequence of the
    dangerous act. Proof the accused was aware of the risk, possibility, danger, or
    chance somebody would die as a consequence of the dangerous act is not enough
    to establish the fault element:
Roks
, at para. 134;
Shand
, at
    paras. 153, 209;
R. v. Cooper
, [1993] 1 S.C.R. 146, at p. 155. The
    term likely is used in its natural every day sense. In most cases it will be
    unnecessary to define likely for the jury:
R. v. Edelenbos
(2004),
    187 C.C.C. (3d) 465 (Ont. C.A.), at paras. 17-18, 20.

[191]

A final point
    about s. 229(c) is apt. In determining the adequacy of the Crowns proof of the
    fault element, a trier of fact should not reason backwards from the fact
    somebody died to infer the accused knew the likelihood of such a consequence
    when he or she committed the dangerous act:
Shand
, at para. 210;
Roks
,
    at para. 135.

The Principles Applied

[192]

Despite some
    misstatements in the instructions on one of the essential elements of unlawful
    object murder under s. 229(c), I would not give effect to any of the specific
    complaints that comprise this ground of appeal.

[193]

As we saw
    earlier, three essential elements comprise unlawful object murder under s.
    229(c): see,
Roks
, at para. 125. McDowell takes no issue with the
    description of and instructions on the unlawful object and dangerous act
    requirements. His submissions focus exclusively on the instructions relating to
    the knowledge or foresight component.

[194]

As discussed, the
    knowledge or foresight component has to do with the consequences of the
    dangerous act  the death of a human being  and the appellants knowledge of
    the likelihood of that occurrence. Provided the appellant knew his dangerous
    act was likely to cause death to
any
human being, it was of no moment
    that he wanted to achieve his unlawful object without causing death or bodily
    harm to anybody.

[195]

The link between
    the dangerous act and the knowledge or foresight element makes it important not
    to lose sight of the dangerous act involved in this case. McDowell and S.C.
    approached Rodgers residence with four wine bottles and two windshield washer
    jugs, all of which were full of gasoline. McDowell knew, or at the very least
    had good reason to believe, Cindy Rodgers was home. It was the middle of the
    night during the school year. McDowell broke the window with a hammer. He and S.C.
    threw two blazing knapsacks containing the gasoline-filled wine bottles into
    the main floor of the townhouse. They left the gasoline-filled windshield
    washer jugs immediately outside the front window before running away from the
    intense fire they had started.

[196]

The appellants
    first complaint is that the trial judge erred by twice instructing the jury
    that the knowledge or foresight requirement was proven if the appellant knew
    his conduct could likely cause the death of another person. I reject this
    submission for three reasons.

[197]

First, the trial
    judges use of could never stood alone. It always immediately preceded the
    adverb likely. Admittedly, could, on its own, connotes a possibility of a
    consequence, rather than a probability. But the addition of likely  an
    adverb meaning probably or in all probability  makes it unlikely the knowledge
    requirement was resolved on a basis less rigorous than demanded by s. 229(c).

[198]

Second, on
    several occasions the trial judge properly instructed the jury that the Crown
    was required to prove McDowell knew setting the fire
would
likely
    cause the death of a human being. As a whole, the instructions also made it
    clear that knowledge of the possibility or chance someone might die was not
    enough to establish guilt.

[199]

Finally, an
    inference of knowledge that an occupant of the premises was likely to die from
    the fire is almost irresistible when the circumstances of McDowells conduct are
    considered. He was fortunate the trial judge neither directed the jurys
    attention to the common sense inference of knowledge that could be drawn from
    the predictable consequences of his conduct, nor referred to the concluding
    words of s. 229(c): notwithstanding that he desires to effect his object
    without causing death or bodily harm to any human being.

[200]

The appellants second
    complaint targets the trial judges failure to both define likely in
    connection with the knowledge or foresight requirement and instruct the jury
    not to reason back from the fires consequences. I do not give effect to this
    ground of appeal for four reasons.

[201]

First, the
    adverb likely is a word of every day usage. Its meaning is well within the
    ken of todays jurors. In s. 229(c), likely is not a term of art. Its meaning
    is no different than in every day speech. It requires no explanation.

[202]

Second, this
    argument is not new. It has been rejected before. In the absence of some
    difficulty in understanding its meaning, no further elaboration is required:
Shand
,
    at paras. 208-209;
Edelenbos
, at paras. 17-18, 20.

[203]

Third, although
    authorities support the appellants contention that such retrospectant use of
    circumstantial evidence is not permissible (
Roks
, at para. 135;
Shand
,
    at para. 210), none suggests failure to provide such an instruction constitutes
    non-direction amounting to misdirection. Further, absent the proposed
    instruction, the likelihood of impermissible retrospectant reasoning seems
    remote in light of the underlying dangerous act that made the inference of
    knowledge almost irresistible.

[204]

Finally, as with
    the other specific complaints about the adequacy of the instructions on
    unlawful object murder under s. 229(c), trial counsel did not object to the
    charge on the basis the trial judge failed to define likely in the context of
    s. 229(c). Nor did trial counsel object to the absence of an instruction on the
    impermissibility of reasoning back from the deaths of the children to establish
    knowledge or foresight of such a consequence. No such objection was made when
    counsel received the draft of the proposed instructions, nor after the instructions
    were given. Failure to object is not, of course, fatal where a wrongly omitted
    instruction was legally required. But that is not this case.

[205]

McDowells third
    specific complaint regarding the s. 229(c) jury instruction fastens on the
    trial judges failure to distinguish between the fault elements in unlawful
    object murder and unlawful act manslaughter.

[206]

On his
    arraignment at trial, McDowell pleaded guilty of manslaughter, but not guilty
    of first degree murder. The plea was ineffectual because the Crown withheld
    consent. However, defence counsel conceded in his jury address that McDowell was
    guilty of manslaughter. He invited the jury to render a verdict of not guilty
    of first degree murder, but guilty of manslaughter, on both counts.

[207]

The trial judge
    instructed the jury accordingly. He left manslaughter to the jury in the event
    they were not satisfied beyond a reasonable doubt that Crown counsel had proven
    murder. However, he did not specify the fault element in unlawful act
    manslaughter: objective foresight of the risk of bodily harm that is more than
    trivial or transitory, in the context of a dangerous act:
R. v. Sarrazin
,
    2011 SCC 54, [2011] 3 S.C.R. 505, at para. 18.

[208]

It may have been
    better, for the sake of completeness, for the trial judge to have explained the
    fault element in unlawful act manslaughter. But perfection is not the standard
    required in jury instructions. Trial counsel pitched manslaughter to the jury
    on the basis that murder under s. 229(c) was not proven beyond a reasonable
    doubt. A more extended discussion of the fault element in manslaughter was not
    required in the circumstances.

[209]

Moreover, such
    an instruction would have been of no consequence. The jury found the appellant
    guilty of second degree murder. If, as the parties agree, liability was
    established under s. 229(c), the jury concluded subjective knowledge of the
    likelihood of death was established beyond a reasonable doubt.

[210]

McDowells final
    specific complaint regarding the s. 229(c) jury instruction is that the trial
    judge erred by failing to review the substantial parts of the evidence and
    relate it to the fault element in murder under s. 229(c).

[211]

For the reasons already
    discussed regarding the appellants fifth ground of appeal, I do not agree. The
    trial judges approach was sufficient, when considered in the context of the
    circumstances of the case and the entirety of the charge, to alert the jury to
    the parts of the evidence significant to the fault element of unlawful object
    murder and the parties positions on this issue.

Ground #7: The Instructions on Post-offence Conduct

[212]

Parish and Salah
    complain about the trial judges instructions on the manner in which the jurors
    were entitled to use evidence of post-offence conduct in reaching their
    verdict.

The Background

[213]

The principal
    source of the post-offence conduct evidence was Karin Glaeser, Salahs
    girlfriend. She testified about what Salah and Parish did and said after they
    learned the fire had killed Cindy Rodgers two children, but not their target,
    Cindy Rodgers. The men left Ottawa together and drove to Toronto. They later returned
    to Ottawa, where arrests followed shortly thereafter. They instructed Glaeser
    to provide a benign explanation for their whereabouts if questioned by police.

[214]

When Glaeser testified
    as a Crown witness, neither Parish nor Salah had acknowledged any culpability
    for the deaths of Cindy Rodgers children. In his police statement, Salah said
    his presence near Rodgers home when the fire was set was purely coincidental,
    attributable to car trouble. Salah persisted in his denial throughout trial.
    His counsel invited the jury to acquit Salah on the basis that he had not
    participated in planning the fire. Parish maintained his position until his
    counsel addressed the jury and invited the jurors to find him guilty of two
    counts of manslaughter.

[215]

As I have noted,
    the trial judge gave counsel written copies of his proposed instructions in
    advance of their delivery. He invited submissions on the correctness and
    completeness of those proposed instructions. Trial counsel for the appellants
    neither offered suggestions for improvement nor complained about the
    correctness or completeness of the post-offence conduct instructions. Nor, for
    that matter, did the Crown.

The Charge
    to the Jury

[216]

The trial judge
    opened his instructions about the evidence of post-offence conduct in these
    terms:

Evidence about what Randy Parish, Ghassan Salah and Tom
    McDowell said or did after the offence was committed may help you decide
    whether they were persons who committed the crime: may help, may not. What
    someone said or did after an offence may indicate that they spoke or acted in a
    way, which according to human experience and logic is consistent with the
    conduct of someone who committed the offence and inconsistent with the conduct
    of someone who did not do so.

On the other hand, there may be an explanation for what Randy Parish,
    Ghassan Salah said and did which would not suggest participation in the crime
    in question.

[217]

After describing
    Glaesers evidence and pointing out the need for a preliminary finding that the
    conduct occurred, the trial judge continued:

On the other hand, if you find Ghassan Salah and Randy Parish
    did say and do what Ms. Glaeser has told you about, you will then determine
    whether this was because either Parish or Salah was conscious of having
    committed the offences with which they are charged, or did so for some other
    reason. In any event, be careful not to immediately conclude what they did or
    said was because they were conscious of having committed the murders.

In determining the reasons for Randy Parish and Salahs
    statements and conduct after the fire, consider all the evidence, particularly
    the importance of evidence that offers other explanations for their words or
    actions. Was it because Randy Parish felt the police would not believe him? Did
    Ghassan Salah accompany Randy Parish to take care of him? You must not use this
    after-the-fact evidence against Salah or Parish in helping you decide their
    guilt unless you reject their explanations for so acting or speaking.

If you do not or cannot find that they said and did the things
    involved because they were conscious of having done what is alleged against
    them, then you must not use the evidence in deciding that they committed the
    offences. However, should you conclude that what they did and said was because
    they were conscious of having done what the Crown alleges against them, then
    you may consider this evidence, together with all the other evidence, in
    reaching your verdict.

The Arguments on Appeal

[218]

Parish submits the
    trial judge erred by failing to give a no probative value instruction
    prohibiting the jury from using the evidence of post-offence conduct to determine
    the
level
of the appellants culpability. Parish acknowledged he was
    guilty of manslaughter but denied committing either second or first degree
    murder. He contends the post-offence conduct evidence had no probative value on
    the legal character of the unlawful killing. The jury should have been told, in
    express terms, not to use this evidence to infer Parish committed murder (of
    either degree) rather than manslaughter. To make matters worse, the charge
    expressly authorized the jury to use this evidence in reaching your verdict
    or in proving the accused committed the offence with which they are charged.

[219]

Salah adopts Parishs
    submissions regarding the omission of the no probative value instruction and
    points to a further error. He says the trial judge twice repeated the
    instructions found by this court in
R. v. Hall
(2010), 263 C.C.C. (3d)
    5 (Ont. C.A.), leave to appeal to S.C.C. refused, [2010] S.C.C.A. No. 499,

to
    reflect error. That instruction, according to
Hall
, invites the jury
    to jump directly to the issue of guilt as a precondition to deciding the use to
    make of the evidence of post-offence conduct.

[220]

The respondent emphasizes
    the cautionary nature of the trial judges instruction on evidence of
    post-offence conduct. The instruction identified the evidence to which it
    related, emphasized the preliminary findings necessary for the jury to make any
    use of the evidence, and made it clear that even if the jury made the necessary
    preliminary findings, they need not find the evidence helpful in reaching their
    verdict. The trial judge left this evidence as simply an item of evidence the
    jury may or may not find helpful in coming to its decision.

[221]

Regarding Parishs
    argument, the respondent points out that there is no universal rule that denies
    the relevance of post-offence conduct evidence to determining the level of an
    accuseds culpability. Each case depends on its facts. Here, the evidence was
    relevant to the level of culpability and an instruction denying that relevance
    would have been wrong. And, even if a no probative value instruction was
    appropriate, its absence made no difference here.

[222]

As for the
Hall
error, the respondent contends that here, as in
Hall
, the error is not
    fatal. The trial judge made it clear that before making any preliminary finding
    about the post-offence conduct, the jury was required to consider the
    alternative explanations advanced for that conduct. They were to consider each
    person charged separately. The evidence of post-offence conduct was left, not as
    conclusive evidence of guilt, but as a piece of the evidentiary matrix to be
    considered with the rest of the evidence in deciding whether the Crown had
    proven Parishs and Salahs guilt beyond a reasonable doubt.

The Governing Principles

[223]

Evidence of
    post-offence conduct is a kind of circumstantial evidence. The trier of fact is
    asked to infer the existence of some fact in issue from an accuseds
    post-offence conduct:
R. v. White
, [1998] 2 S.C.R. 72, at paras.
19-21;
R. v. Peavoy
(1997), 117 C.C.C. (3d) 226 (Ont.
    C.A.), at paras.
24-31;
R. v. Figueroa
, 2008 ONCA 106, 232
    C.C.C. (3d) 51, at para. 33;
R. v. White
, 2011 SCC 13, [2011] 1 S.C.R.
    433, at paras. 22, 31, 105, 132.

[224]

The relevance of
    circumstantial evidence may be established by any of three lines of argument or
    modes of reasoning:


i.

prospectant;


ii.

concomitant; and


iii.

retrospectant.

See, Peter Tillers, ed.,
Wigmore on Evidence
,
    vol. 1A (Toronto: Little, Brown and Company, 1983), § 43, at pp. 1138-1142.

[225]

Evidence of
    post-offence conduct invokes retrospectant reasoning. A trier of fact is
    invited to reason from the subsequent occurrence of an act, state of mind, or
    state of affairs that a prior act was done, or a state of mind or state of
    affairs existed, at a material time in the past:
Wigmore on Evidence
, §
    43, at pp. 1138-1142.

[226]

The principles
    that govern the admissibility of evidence of post-offence conduct are no
    different than those that determine whether other items of circumstantial
    evidence are admissible in a criminal trial. The controlling principle is
    relevance:
White
(1998), at para. 23;
White
(2011), at para.
    22. Assessing the relevance of post-offence conduct evidence requires a
    case-specific analysis based on human experience and common sense:
Figueroa
,
    at para. 33;
White
(1998), at para. 26;
White
(2011), at
    paras. 38, 42, 105. It depends on the nature of that conduct, what is sought to
    be inferred from it, the positions of the parties, and the totality of the
    evidence adduced at trial:
R. v. Stiers
, 2010 ONCA 382, 255 C.C.C.
    (3d) 99, at para. 56, leave to appeal to S.C.C. refused, [2011] S.C.C.A. No.
    150;
Figueroa
, at paras. 33-35. Relevance and prefabricated rules are
    strangers:
R. v. Cudjoe
, 2009 ONCA 543, 68 C.R. (6th) 86, at paras.
    78-79.

[227]

Items of
    circumstantial evidence may give rise to more than one reasonable inference.
    This does not call for their exclusion. The threshold of relevance is met
    provided the evidence can reasonably show the fact sought to be inferred is
    slightly more probable than it would be without the evidence:
Figueroa
,
    at para. 34. Sometimes, evidence of post-offence conduct will help establish:


i.

an accused participated in the commission of an offence;


ii.

an accuseds conduct was culpable, for example, not done in lawful
    self-defence;


iii.

an accused was criminally responsible for his conduct; or


iv.

an accused had a particular state of mind at the time of his conduct.

[228]

Accordingly, evidence
    of post-offence conduct is, in some cases, relevant to proving an accuseds
    culpability, either directly or by negating a defence, justification, or excuse
    that would render the conduct non-culpable. In some of these cases, such
    evidence will also support an inference about the level of the accuseds
    culpability:
White
(2011), at para. 42. In other cases, it will not:
White
(2011), at paras. 28, 41-42;
White
(1998), at para. 23;
Stiers
,
    at para. 55;
Figueroa
, at para. 35;
R. v. Arcangioli
, [1994]
    1 S.C.R. 129, at pp.145-146;
R. v. Angelis
, 2013 ONCA 70, 296 C.C.C.
    (3d) 143, at para. 53.

[229]

As with any item
    of evidence of limited relevance, and thus admissibility, where evidence of
    post-offence conduct is capable of supporting one inference Crown counsel asks
    the jury to draw, such as culpability, but incapable of supporting another,
    such as the level or legal character of that culpability, the trial judge must
    instruct the jury about the permitted and prohibited use of the evidence:
Figueroa
,
    at para. 35;
White
(1998), at paras. 26, 28;
Arcangioli
, at
    pp. 145-146;
White
(2011), at para. 37.

[230]

In
Hall
,
    decided more than four years after the trial judge charged the jury in this
    case, the relevant portion of the charge was as follows:

If you do not or cannot find that Carl Hall did or said those
    things because he was conscious of having done what is alleged against him, you
    must not use this evidence in deciding or helping you decide that Carl Hall
    committed the offence charged. On the other hand, if you find that anything Carl
    Hall did or said afterwards was because he was conscious of having done what is
    alleged against him, you may consider this evidence together with all of the
    other evidence in reaching your verdict.

[231]

The argument
    advanced on appeal in
Hall
and the courts response to it are captured
    in paras. 142-143:

The appellant submits that this wording invited the jury to
    engage in the tautological reasoning that the Supreme Court disapproved of in
White
,
    namely, requiring them to determine whether the appellant was conscious that he
    committed the offence before they could use the post-offence conduct evidence
    to decide if he committed the offence.

We share this concern. This instruction directed the jury to
    decide whether the appellant engaged in the post-offence conduct
because he
    was conscious that he committed the offence
. The jury was thus invited to
    jump directly to the issue of guilt as a precondition to deciding the use they
    would make of the post-offence conduct evidence: that is, conducting the
    deliberation process backwards as described in
White
, albeit not
    beyond a reasonable doubt as in that case. [Emphasis in original.]

[232]

The
Hall
court,
    at para. 145, suggested a correct instruction could be in these terms:

Whether Mr. Halls statements to Crystal, either at the Wesley
    Center or in Midland, are attempts by him to conceal his role in the murder is
    for you to decide. Remember that you must look at this matter in light of all
    the evidence and it is on a consideration of all the evidence that you decide
    whether the Crown has proven his guilt beyond a reasonable doubt.

Nevertheless, the court in
Hall
was clear
    that, on its own, the faulty instruction was insufficient to constitute
    reversible error:
Hall
, at para. 146.

The Principles Applied

[233]

I would not give
    effect to this ground of appeal.

[234]

Any assessment
    of the adequacy of jury instructions on post-offence conduct evidence requires
    an understanding of the nature of that evidence and its role in proof of the
    Crowns case.

[235]

In this case,
    the evidence of post-offence conduct consisted of flight and a concocted
    explanation for the whereabouts of Parish and Salah. Both occurred after the
    principals learned Cindy Rodgers had survived the fire, but that her two
    children had died in the blaze. Salah denied any culpable participation and
    sought acquittals on both counts. In his jury address, counsel for Parish
    invited the jury to find Parish guilty of two counts of manslaughter.

[236]

To the extent
    that participation remained a live issue for Salah at the end of the trial, the
    evidence of his joint flight with Parish, shortly after learning of the
    survival of Cindy Rodgers and the deaths of her children, tended to support an
    inference of his involvement with Parish in the conduct that led to those
    deaths. On the other hand, the evidence of post-offence conduct could not
    sustain an inference regarding the nature of Parishs or Salahs participation
    or their state of mind at the relevant time. It follows that the trial judge
    should have instructed the jury that the evidence of post-offence conduct could
    not reasonably assist them in determining the level of Parishs or Salahs
    culpability:
Figueroa
, at para. 35;
White
(1998), at para.
    28;
Arcangioli
, at pp. 145-146. The trial judge erred in failing to do
    so.

[237]

When the dust
    settled at the end of the trial, however, the evidence against Parish was
    overwhelming. The whole scheme was his idea. Cindy Rodgers had maligned him.
    And Cindy Rodgers would pay. Dearly. Her house would be fire-bombed. Supplies
    were purchased. Arsonists recruited. Instructions given. The time and date set.
    And Parish himself would have an alibi. The evidence of post-offence conduct
    was a drop in the bucket in the case against Parish. A limiting instruction
    would have made no difference.

[238]

Nor would a
    limiting instruction have benefited Salah. The critical issues were the nature
    and extent of his participation in the fire-bombing plan and the extent of his
    knowledge about the occupancy of Rodgers home the evening the fire-bombing was
    to take place. The critical evidence on this issue was the evidence of Salahs
    participation in the planning meetings, his role in the execution of the plan
    (as a look out and alibi for Parish), and his knowledge of the time and manner
    of the execution of the plan. Early morning. A school night. A desire to
    silence Cindy Rodgers.

[239]

The evidence of
    post-offence conduct did not occupy a place of prominence in the case against
    Salah. The instructions given never assigned it any influence on the
    controverted issues. Counsel, equipped with a copy of the proposed instructions
    and given the opportunity to challenge them, not only before but also after
    delivery, made no complaint. And with good reason: nothing turned on it.

[240]

As for the
Hall
error, recall that, standing on its own, the flaw identified was held not to
    constitute a reversible error:
Hall
, at para. 146. Nor does it rise to
    any greater level of significance here.

[241]

The
Hall
court
    held the instruction invited the jury to jump directly to the issue of guilt
    as a precondition to deciding the use they would make of the post-conduct
    evidence: para. 143.

[242]

Whatever
    criticism may be levelled at the instruction in
Hall
, I would not
    characterize it as an instruction that invites the jury to jump
directly
to the issue of guilt. The instruction apprises the jury that there is a condition
    precedent to the use of evidence of post-offence conduct, as the Supreme Court
    of Canada noted in
Arcangioli
. This is not new. For example, to
    utilise out-of-court statements by or attributed to an accused, a jury must
    first find the statement was made. The ultimate finding relates to
conduct
:
    conscious of having done what is alleged against him. Conduct and guilt are
    not synonymous. The instruction simply attaches a condition precedent to jury
    use of the evidence: a condition precedent that links what occurred later to
    what happened before. All this is to say that if
Hall
survives
White
(2011), the
Hall
error caused no prejudice to Salah or Parish.

[243]

In my view, this
    ground of appeal fails.

Ground #8: The Sentence Appeal of Thomas McDowell

[244]

McDowell appeals
    the 23-year period of parole ineligibility imposed by the trial judge on each
    conviction of second degree murder. The periods of parole ineligibility, as
    well as the sentences of life imprisonment, are to be served concurrently.

[245]

Under s. 745.4
    of the
Criminal Code
, a sentencing judge must consider four factors in
    determining the number of years imprisonment an offender convicted of second
    degree murder must serve before he or she is eligible for parole. The factors
    are:


i.

the character of the offender;


ii.

the nature of the offence;


iii.

the circumstances surrounding the commission of the offence; and


iv.

any jury recommendation about parole eligibility.

[246]

Some additional
    information about McDowell and the jurys recommendation about parole
    ineligibility is essential to complete the background from which the claims of
    error emerge.

The Character of Thomas McDowell

[247]

McDowell was 26
    years old when he set fire to Cindy Rodgers townhouse. He is now 36. Early in
    life, he was diagnosed with ADHD and prescribed medication. Despite
    accommodations made for him in the public education system, McDowell never
    graduated from secondary school. His literacy level is below average.

[248]

McDowell is a
    first offender. Unmarried, he is the father of three children from two prior
    relationships. He lacks any special skills or job-related training. His
    employment has been sporadic. His involvement in setting the fire was secured
    by a promised financial reward from Parish.

[249]

In an interview
    with the probation officer who prepared the Pre-sentence Report for use at the
    sentencing hearing, McDowell tended to minimize his role in the offence of
    which he was convicted. He expressed no remorse about the tragic consequences
    of the fire he set.

The Jury
    Recommendation

[250]

Eight jurors
    recommended McDowell not be eligible for parole until serving 25 years of his
    sentence. Four jurors made no recommendation.

The Positions of the Parties at
    Trial

[251]

At the
    sentencing hearing, trial counsel for McDowell submitted that the period of
    parole ineligibility should be set between 12 and 15 years.

[252]

Counsel for the
    Crown at trial invited the trial judge to fix the period of parole
    ineligibility between 23 and 25 years.

The Reasons for Sentence

[253]

The trial judge
    referred to the nature of the appellants offence and the circumstances
    surrounding its commission as horrific in the extreme. Two innocent children
    were killed, burned to death as their mother watched in horror.

[254]

McDowell set the
    fire, along with S.C., for money promised to him by Parish. The fire was
    planned, and the plan executed while the appellant was sober. His moral
    culpability was no less than that of S.C. whose parole ineligibility was fixed
    at 23 years, despite pleading guilty of two counts of second degree murder
    before trial and testifying as a Crown witness.

[255]

The trial judge
    concluded the jurys recommendation was to be given considerable deference
    unless there are compelling reasons to do otherwise. The jurors represented
    the community. They had sat through several weeks of evidence and were well
    equipped to make an informed recommendation about parole eligibility. After
    noting the length of the trial proceedings and the nature of the evidence received
    at trial, the trial judge concluded:

There is no doubt in my mind that the collective knowledge and
    wisdom of this jury captured every conceivable dimension of the factual context
    within which these crimes were committed. They would have understood each of
    the accused, the reasons for their participation and fully appreciated their
    degree of moral culpability insofar as it would be possible for anyone to so
    comprehend. It is highly unlikely that your academic and employment background,
    which I received last week during the sentencing hearing, would have changed
    the jurys recommendation as to parole ineligibility.

Therefore, taking into account all of the aforesaid I fix the
    period of parole ineligibility at twenty-three years.

The Arguments on Appeal

[256]

McDowell says
    the trial judge made three mistakes in determining the period of parole
    ineligibility. He argues that whether viewed individually or cumulatively,
    these errors warrant a significant reduction in the period of parole
    ineligibility.

[257]

First, McDowell
    contends the trial judge erred in equating his moral culpability with that of S.C.
    The appellant was convicted of murder under s. 229(c), for which the fault
    element requires proof he knew or foresaw the likelihood somebody would die in
    the fire he deliberately set. S.C.s moral culpability was greater. Whether
    determined under s. 229(a) or s. 229(b), at the very least, S.C. intended to
    cause bodily harm to someone he knew would likely kill that person and was
    reckless with whether that person lived or died. This difference in moral
    culpability, McDowell says, required a distinction between McDowell and S.C. in
    the period of parole ineligibility.

[258]

Second, McDowell
    argues the trial judge attached undue weight to the jurys recommendations
    regarding parole ineligibility. The recommendation is only one factor for the
    trial judge to consider. Its elevation to near-dispositive status was an error
    in principle.

[259]

Finally, McDowell
    submits the trial judge failed to assign adequate weight to McDowells
    circumstances, in particular, his education and employment background.

[260]

The respondent
    urges dismissal of the sentence appeal. The trial judge made no error in
    principle, assigned appropriate weight to each of the statutory factors, and
    ordered a period of parole ineligibility within the appropriate range for this
    offence and offender in these circumstances.

[261]

At the outset, the
    respondent reminds us that a trial judges decision on the period of parole
    ineligibility is entitled to deference in this court. Absent an error in
    principle, a failure to consider relevant evidence, a misapplication of the
    evidence adduced, or the imposition of an unfit period of parole ineligibility,
    the period fixed by the trial judge ought not to be disturbed.

[262]

The respondent
    says the trial judge made no error in principle. An increase in the period of
    parole ineligibility from the statutory minimum of ten years does not require
    unusual circumstances. Denunciation and deterrence were paramount. The trial
    judge considered McDowells modest academic and employment history and decided,
    correctly, that these factors, neither individually nor cumulatively, warranted
    a lesser period of parole ineligibility than that which he established. This is
    all the more so considering McDowell expressed no remorse and attempted to
    minimize his role in the underlying conduct.

[263]

According to the
    respondent, the trial judge did not overemphasize the importance or influence
    of the jurys recommendation about parole ineligibility. The judge took the
    recommendation into account, along with the other statutory factors, and
    assigned it appropriate weight.

[264]

The respondent
    submits the period of parole ineligibility set by the trial judge gives effect
    to the principles of proportionality and parity. A careful analysis unearths no
    meaningful difference in moral culpability between S.C. and McDowell. Each was
    motivated by financial gain. Each participated in the underlying plan and its
    execution. The fault elements in ss. 229(a)(ii), 229(b) and 229(c) differ only
    slightly and afford no meaningful distinction in moral culpability. And
    McDowell lacks the mitigating influences of a guilty plea and testimony for the
    Crown.

The Governing Principles

[265]

The alleged
    parole ineligibility errors warrant brief reference to four basic principles.

[266]

First, a
    decision establishing a period of parole ineligibility on a conviction of
    second degree murder is a sentence within s. 673 for the purposes of Part XXI
    of the
Criminal Code
. As a sentence, the general sentencing principles
    contained in Part XXIII apply to a parole ineligibility decision under s.
    745.4. Those principles include the objectives of denunciation and deterrence:
R.
    v. Pelletier
, 2004 BCCA 264, 186 C.C.C. (3d) 1, at para. 14, affd 2003
    SCC 2, [2003] S.C.J. No. 2;
R. v. McKnight
(1999), 135 C.C.C. (3d) 41
    (Ont. C.A.), at para. 9.

[267]

In addition, as
    with all sentences, the period of parole ineligibility is entitled to deference
    from appellate courts. Absent an error in principle, a failure to consider a
    relevant factor, or an overemphasis of the appropriate factors, a court of
    appeal should only intervene to vary a sentence imposed at trial if the
    sentence is demonstrably unfit:
R. v. Shropshire
, [1995] 4 S.C.R. 227,
    at para. 44;
R. v. M. (C.A.)
, [1996] 1 S.C.R. 500, at paras. 90-91;
R.
    v. Ramage
, 2010 ONCA 488, 257 C.C.C. (3d) 261, at para. 69-71.

[268]

Second, the
    fundamental principle of sentencing  that a sentence must be proportionate to
    the gravity of the offence and the degree of responsibility of the offender 
    applies to parole ineligibility decisions. Likewise, the proportionality
    principle of s. 718.2(b) requires parole ineligibility orders to be similar to such
    orders imposed on similar offenders, for similar offences, committed in similar
    circumstances. The operative term is similar, not identical.

[269]

Third, an
    increase in the period of parole ineligibility from the statutory minimum does
    not require proof of unusual circumstances:
Shropshire
, at paras.
    26-27, 31-33.

[270]

Finally, under
    s. 745.4, a jury recommendation about the period of parole ineligibility is a
    factor the sentencing judge is to consider in setting the period of parole
    ineligibility. No more. No less.

[271]

When Parliament
    assigns certain sentencing objectives or factors a controlling place, it uses
    specific language to make its intention plain, as it has done, for example, in
    ss. 718.01 and 718.02 with the objectives of denunciation and deterrence.
    Section 745.4 contains no ranking or ordering of factors. None is
primus
    inter partes
. Some are not more equal or important than others. The jurys
    recommendation is not the controlling factor. This is for good reason.

[272]

For one, jury
    instructions regarding parole ineligibility recommendations are notorious for
    their brevity and lack of detail. The statutory question is read, and usually
    repeated. Each juror receives a written copy of the question, which makes no
    reference to any factors the jurors are to consider in deciding whether to make
    a recommendation. The instruction itself will usually refer to the factors the
    trial judge is to consider, but without elaboration. The jurors get no
    instruction about the relevant sentencing objectives and principles, like
    parity and proportionality. Trial judges do not acquaint jurors with the
    sentencing ranges or principles emerging from appellate precedent.

[273]

Further, the
    evidence given at trial only apprises the jury of the nature of the offence,
    the circumstances surrounding its commission, and, in varying degrees, the
    character of the accused. Accordingly, for the purposes of sentencing, the
    picture is incomplete, especially as it relates to the character of the
    offender factor under s. 745.4. The accused may not have testified. Prior convictions
    and other extrinsic misconduct not resulting in conviction, but relevant to the
    character of the offender, are not disclosed.

[274]

Finally, a
    jurys finding of guilt represents the unanimous decision of the jury. This is
    not so for parole ineligibility recommendations. Deliberations are invariably
    brief. The recommendation need not be unanimous. Each jurors task is to decide
    whether to make a recommendation and, if so, what recommendation to make. The
    decision is individual, not collective. Twelve jurors. Twelve individual
    decisions. Recommendations only. Consideration is required. But not deference
    any more than slavish adherence:
McKnight
, at para. 55.

The
    Principles Applied

[275]

I would not
    reduce the period of parole ineligibility imposed by the trial judge. This is
    so despite the trial judges overemphasis on the influence of the jurys
    recommendation.

[276]

First, I address
    the complaint that the trial judge failed to consider the difference in moral
    culpability between S.C. and McDowell, and thus erred in fixing McDowells
    period of parole ineligibility at 23 years, the same as that established for S.C.

[277]

The parties
    agree McDowells conviction was grounded on the definition of murder in s.
    229(c) of the
Criminal Code
: unlawful object murder. The trial judge left
    McDowells liability to be determined on this basis. Further, it seems unlikely,
    on the evidence adduced at trial regarding McDowells role in setting the fire,
    that the jury would have found McDowell to have committed murder under either
    s. 229(a) or s. 229(b), but not a planned and deliberate first degree murder.

[278]

To convict
    McDowell of second degree murder under s. 229(c), the jury must have found that
    in pursuit of an unlawful object, McDowell set the fire (a dangerous act) with the
    actual knowledge that somebody would likely die in the fire he set. Nothing
    less than proof of actual subjective knowledge of the likelihood that somebody
    would die in the fire was sufficient to prove the fault element under s.
    229(c).

[279]

S.C. pleaded
    guilty to second degree murder before trial. In the proceedings against him,
    Crown counsel did not indicate to the presiding judge the definition of murder
    in s. 229 upon which the Crown relied to establish S.C.s liability. The
    factual summary read into the record in support of S.C.s guilty plea was
    sufficient to establish liability under
any
definition of murder in s.
    229.

[280]

The fault
    elements in ss. 229(a) and (b) include an intention to cause anothers death, or
    the intention to cause another bodily harm that the accused knows is likely to
    cause anothers death coupled with recklessness as to whether the victim lives
    or dies. These fault elements vary so little as to be indistinguishable from
    one another:
R. v. Nygaard
, [1989] 2 S.C.R. 1074, at p. 1089;
Cooper
,
    at p. 155. Recklessness is merely an afterthought since the Crown must prove,
    as an alternative to intent to cause death, the intent to cause grievous bodily
    harm the accused knew was likely to cause death. By definition, such a person
    has been reckless with whether death ensues or not:
Nygaard
, at pp.
    1087-1088;
Cooper
, at pp. 154-155.

[281]

Leaving recklessness
    aside, the fault element in s. 229(a)(ii) requires proof of
intention
(to cause bodily harm) and
knowledge
(that the bodily harm will likely
    cause death). Under s. 229(c), knowledge the dangerous act will likely cause
    death is also an essential component of the fault element. An intention to
    cause bodily harm of a grievous nature forms no part of the fault element in s.
    229(c). Indeed, liability can be established even though an accused desires to
    effect his [unlawful] object without causing death or bodily harm to any human
    being. But, under s. 229(c), the unlawful object must be an indictable offence
    that requires proof of
mens rea
and the dangerous act must be one the
    accused knows is likely to kill.

[282]

Much like the
    distinction between the definitions of murder in ss. 229(a)(i) and 229(a)(ii),
    which are also found in s. 229(b), the discrepancy in moral culpability between
    the fault element in ss. 229(a)(ii) and 229(c) is not so great, on its own, to
    warrant a distinction in the period of parole ineligibility between McDowell
    and S.C.

[283]

The second error
    advanced by McDowell is that the trial judge placed too much emphasis on the
    jurys recommendation in fixing the period of parole ineligibility. Eight
    jurors, two-thirds of the jury, recommended a parole ineligibility period of 25
    years. The remaining four jurors made no recommendation. The trial judge held
    the jury recommendation was entitled to considerable deference.

[284]

As discussed, s.
    745.4 does not rank or otherwise distinguish among the factors relevant to determining
    the term of parole ineligibility. Nor are jurors comprehensively instructed on the
    relevant legal principles or necessarily apprised of the relevant factual
    matrix. Therefore, to accord considerable deference to a jurys
    recommendation about parole ineligibility mischaracterizes, or at least fails
    to appreciate or properly evaluate, the nature of a jury recommendation. I am
    satisfied the trial judge overemphasized the jury recommendation in making his
    parole ineligibility decision.

[285]

The third error
    alleged by McDowell is that the trial judge failed to take into account his
    circumstances, in particular, his educational and employment background, in
    fixing the period of parole ineligibility.

[286]

The trial judge
    acknowledged receipt of the information about McDowells academic and
    employment background. He expressed the view that knowledge of this information
    would have been highly unlikely to change the jurys recommendations about
    parole ineligibility.

[287]

This conclusion
    does not amount to either an error in principle or failure to consider relevant
    evidence. McDowells academic and employment background were relevant to his
    character and rehabilitative prospects. However, they were not, on their own,
    sufficient to render the 23-year parole ineligibility period unfit. This is
    especially so when balanced against McDowells lack of remorse and attempts to
    minimize his role in the conduct that caused the deaths of two innocent
    children.

[288]

In conclusion, despite
    the trial judges overemphasis on the jurys recommendation, I am not persuaded
    the period of parole ineligibility fixed by the trial judge reflects error.
    Like S.C., McDowell set fire to an occupied townhouse in the middle of the
    night. Even assuming S.C.s guilt was established based on s. 229(a) or s.
    229(b) of the
Criminal Code
, the difference in moral culpability
    between S.C. and McDowell is but slight:
Shand
, at para. 186. S.C. had
    the advantage of two mitigating factors: he pled guilty and he testified for
    the Crown. The appellant had the advantage of neither.

[289]

I would not
    interfere with the period of parole ineligibility fixed by the trial judge.

CONCLUSION

[290]

For these
    reasons, I would dismiss the appeals.

Released: January 20, 2015 (DW)

David
    Watt J.A.

I
    agree G.R. Strathy J.A.





[*]
Rosenberg J.A. took no part in the reasons for judgment.


